                 Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 1 of 70




     Elizabeth C. Pritzker (CA SBN: 146267)
 1   Jonathan K. Levine (CA SBN: 220289)
 2   Bethany Caracuzzo (CA SBN: 190687)
     Caroline C. Corbitt (CA SBN: 305492)
 3   PRITZKER LEVINE LLP
     1900 Powell Street, Suite 450
 4
     Emeryville, CA 94608
 5   Telephone: (415) 692-0772
     Facsimile: (415) 366-6110
 6   E-mail: ecp@pritzkerlevine.com; jkl@pritzkerlevine.com
 7           bc@pritzkerlevine.com; ccc@pritzkerlevine.com

 8   Heidi M. Silton (pro hac vice forthcoming)
     Justin R. Erickson (pro hac vice forthcoming)
 9   LOCKRIDGE GRINDAL NAUEN P.L.L.P.
10   100 Washington Avenue South, Suite 2200
     Minneapolis, MN 55401
11   Telephone: (612) 339-6900
     Facsimile: (612) 339-0981
12   E-mail: hmsilton@locklaw.com; jrerickson@locklaw.com
13
     Counsel for Plaintiffs and the Proposed Class
14
15
                               UNITED STATES DISTRICT COURT
16                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
17                                                   )
      DANIEL CARROLL, DANIEL                               Case No.
18                                                   )
      EGERTER, and BRENDA KEEGAN, and
                                                     )
      individually and on behalf of all others
19                                                   )
      similarly situated,                                        CLASS ACTION
                                                     )
20                                                                COMPLAINT
                                                     )
                                     Plaintiffs,
21                                                   )        JURY TRIAL DEMANDED
                                                     )
22          v.
                                                     )
                                                     )
23    GOOGLE LLC; GOOGLE IRELAND
                                                     )
      LIMITED; GOOGLE COMMERCE
24                                                   )
      LIMITED; GOOGLE ASIA PACIFIC
                                                     )
25    PTE. LIMITED; and GOOGLE
                                                     )
      PAYMENT CORP.,
26                                                   )
                                                     )
                                     Defendants.
27                                                   )
28

                                                     -1-
     CLASS ACTION COMPLAINT
     Case No.:
                  Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 2 of 70




 1           Plaintiffs Daniel Carroll, Daniel Egerter and Brenda Keegan, on behalf of themselves and all
 2   others similarly situated, bring this class action against Defendants Google LLC; Google Ireland Ltd.;
 3   Google Commerce Ltd.; Google Asia Pacific Pte. Ltd; and Google Payment Corp. (collectively,
 4   “Google” or “Defendants”), and alleges as follows:
 5                                             INTRODUCTION
 6           1.       Smart mobile devices are ubiquitous in modern day life. Over 80 percent of Americans
 7   own a smartphone, an increase of more than 40 percent over the past decade.1 Approximately 50
 8   percent of Americans own tablet computers.2 For an increasing portion of people, smart mobile
 9   devices are their primary access to the internet. One-in-five Americans accesses the internet through
10   a smartphone, but does not have traditional internet service at home.3
11           2.       Consumers use smart mobile devices for many reasons. Three-quarters of Americans
12   use their smartphone to browse the internet. Nearly 70 percent use them to send and receive e-mail.
13   Others use their smartphone to access social media sites, play games, keep track of their calendar, edit
14   photos, navigate traffic, stay up-to-date on the news, and shop.4 In short, these devices are integral to
15   all aspects of life.
16           3.       Like an ordinary desktop computer, smart mobile devices rely on an operating system
17   (“OS”) to function. Mobile OSs come pre-installed on tablets and smartphones. The two most popular
18   mobile OSs are Google’s Android and Apple’s iOS. Because the Apple iOS runs only on devices that
19   Apple manufactures, the Android is the dominant mobile OS for all other manufacturers, including
20   Samsung, LG, and Motorola.
21           4.       Mobile applications (“apps”) are the most common way by which consumers use their
22   smart mobile devices. Apps are a type of software specifically customized for use on a smart mobile
23
24
25   1
       Mobile Fact Sheet, Pew Research Center (June 12, 2019), https://www.pewresearch.org/internet/fact-
26   sheet/mobile/.
     2
       Id.
27   3
       Id.
     4
28       Which kind of smartphone apps do you use regularly, Statista, (May 2020),
     https://www.statista.com/forecasts/997191/smartphone-app-usage-by-type-in-the-us.
                                                         -2-
     CLASS ACTION COMPLAINT
     Case No.:
                 Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 3 of 70




 1   device. In order for an app to function on a smart mobile device, it must be compatible with that
 2   device’s operating system.
 3          5.      Consumers access mobile applications in several ways. Some applications come pre-
 4   installed on their devices. Consumers can download others from an app store. Others can be
 5   downloaded directly from the internet, through a process called sideloading.
 6          6.      The overwhelming majority of applications are downloaded through an app store. For
 7   devices that use the Android OS, the dominant app store is the Google Play Store, which has more
 8   than 2.56 million apps available for download or purchase. Over 90 percent of apps downloaded or
 9   purchased from on an Android device come from the Google Play Store.
10          7.      In theory, consumers have more options than the Google Play Store available to them.
11   Other companies, including Samsung and Amazon, have developed their own app stores. Some app
12   developers make their products available to download directly from a website. This competition
13   should lower costs and lead to greater innovation and efficiency.
14          8.      In reality, however, the opposite has happened. Google, using its control of the Android
15   OS, has taken a series of steps to make it nearly impossible for a consumer with a device that has a
16   licensable smart mobile OS to purchase an app from any platform other than the Google Play Store.
17   As a result, Google now has been able to maintain a monopoly over the market for the distribution of
18   apps compatible with licensable smart mobile OSs.
19          9.      Google maintains its monopoly through a series of contracts with device manufacturers
20   and app developers, and by imposing technological restrictions that make it nearly impossible for
21   consumers to locate alternate ways to download apps. Google requires that device manufacturers give
22   the Google Play Store preferential treatment in order to use the Android trademark, Google’s
23   proprietary apps, including Gmail, Google Maps, and YouTube, and Google Play Services, software
24   that is necessary to keep apps running effectively. Without access to this content, device manufacturers
25   are essentially unable to market their smart mobile devices.
26          10.     Google further restricts competition by prohibiting app developers from distributing
27   competing app stores through the Google Play Store. It also requires that developers use the Google
28

                                                         -3-
     CLASS ACTION COMPLAINT
     Case No.:
               Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 4 of 70




 1   Play Store if they want to take advantage of Google’s dominant advertising platforms, including
 2   Google Search.
 3          11.     Finally, for those lucky few consumers who are able to find an alternate way to
 4   download their apps, Google has enacted a series of technological barriers that force those consumers
 5   to return to the Google Play Store for their content. If a consumer attempts to download a competing
 6   app store or sideload an application, Google sends the user an urgent message warning the consumer
 7   of the dangers of their actions. If the consumer persists through that warning, then Google requires the
 8   consumer to take a series of complicated steps so that the consumer can download content from
 9   locations other than the Google Play Store. And if the consumer is able to make their way through this
10   maze and actually download the app or app store, then Google prevents the product from updating
11   automatically, causing it to run less efficiently than apps downloaded from the Google Play Store.
12          12.     Having obtained control over the distribution of apps on devices with licensable smart
13   mobile OS, Google has now turned its attention to controlling the way in which consumers pay for
14   additional digital content in their apps. Google requires, for apps downloaded through the Google Play
15   Store, that the app use Google Play Billing to process any in-app purchases. Because of Google
16   controls the market for the distribution of apps, developers have no choice but to agree.
17          13.     Consumers have suffered from Google’s anticompetitive conduct. Google imposes a
18   30 percent surcharge on all paid apps and in-app purchases, an amount that they could not charge in a
19   competitive market. Other app stores and payment processors have tried to offer lower prices. They
20   are unable to break through Google’s monopoly.
21                                                  PARTIES
22          14.     Plaintiff Daniel Carroll is a natural person who resides in the State of Illinois. Plaintiff
23   Carroll purchased an app through the Google Play store and also purchased in-app digital content
24   through an app purchased form the Google Play store within the last four years.
25          15.     Daniel Egerter is a natural person who resides in the State of California. Plaintiff
26   Egerter purchased an app through the Google Play store and also purchased in-app digital content
27   through an app purchased form the Google Play store within the last four years.
28

                                                          -4-
     CLASS ACTION COMPLAINT
     Case No.:
                  Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 5 of 70




 1           16.      Plaintiff Brenda Keegan is a natural person who resides in the State of California.
 2   Plaintiff Keegan purchased an app through the Google Play store and also purchased in-app digital
 3   content through an app purchased form the Google Play store within the last four years.
 4           17.      Defendant Google LLC is a Delaware limited liability company with its principle place
 5   of business in Mountain View, California. Google LLC is the primary operating subsidiary of the
 6   publicly traded holding company Alphabet Inc. The sole member of Google LLC is XXVI Holdings,
 7   Inc., a Delaware corporation with its principle place of business in Mountain View, California. Google
 8   LLC contracts with all app developers that distribute their apps through the Google Play Store and is
 9   therefore a party to the anticompetitive contractual restrictions at issue in this suit.
10           18.      Defendant Google Ireland Limited (“Google Ireland”) is a limited company organized
11   under the laws of Ireland with its principle place of business in Dublin, Ireland, and is a subsidiary of
12   Google LLC. Google Ireland contracts with all app developers that distribute their apps through the
13   Google Play Store and is therefore a party to the anticompetitive contractual restrictions at issue in
14   this suit.
15           19.      Defendant Google Commerce Limited (“Google Commerce”) is a limited company
16   organized under the laws of Ireland with its principle place of business in Dublin, Ireland, and is a
17   subsidiary of Google LLC. Google Commerce contracts with all app developers that distribute their
18   apps through the Google Play Store and is therefore a party to the anticompetitive contractual
19   restrictions at issue in this suit.
20           20.      Defendant Google Asia Pacific, Pte, Limited (“Google Asia Pacific”) is a private
21   limited company organized under the laws of Singapore and its principle place of business in
22   Mapletree Business City, Singapore, and is a subsidiary of Google LLC. Google Asia Pacific contracts
23   with all app developers that distribute their apps through the Google Play Store and is therefore a party
24   to the anticompetitive contractual restrictions at issue in this suit.
25           21.      Defendant Google Payment Corp. (“Google Payment”) is a Delaware corporation with
26   its principle place of business in Mountain View, California, and is a subsidiary of Google LLC.
27   Google payment provides in-app payment processing services to Android app developers and Android
28

                                                           -5-
     CLASS ACTION COMPLAINT
     Case No.:
                Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 6 of 70




 1   users and collects a 30 percent commission on many types of processed payments, including payments
 2   for apps sold through the Google Play Store and in-app purchases made within such apps.
 3                                      JURISDICTION AND VENUE
 4           22.     This Court has subject-matter jurisdiction over Plaintiffs’ federal antitrust claims
 5   pursuant to the Clayton Antitrust Act, 15 U.S.C. § 26, and 28 U.S.C. §§ 1331 and 1337. The Court
 6   has supplemental jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C. § 1367.
 7           23.     This Court has personal jurisdiction over the Defendants. Google LLC and Google
 8   Payment are headquartered in this District. All Defendants have engaged in sufficient minimum
 9   contacts with the United States and have purposefully availed themselves of the benefits and
10   protections of United States and California law, such that the exercise of jurisdiction over them would
11   comport with due process requirements. Further, the Defendants have consented to the exercise of
12   personal jurisdiction by this Court.
13           24.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because Google LLC
14   and Google Payment maintain their principal places of business in the State of California and in this
15   District, because a substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred
16   in this District, and because, pursuant to 28 U.S.C. § 1391(c)(3), any Defendants not residing in the
17   United States may be sued in any judicial district and their joinder with others shall be disregarded in
18   determining proper venue. In the alternative, personal jurisdiction and venue also may be deemed
19   proper under Section 12 of the Clayton Antitrust Act 15 U.S.C. § 22, because Defendants may be
20   found in or transact business in this District.
21           25.     Alternatively, this Court has subject-matter jurisdiction over the state law claims
22   pursuant to the Class Action Fairness Act, 28 U.S.C. § 1332(d)(2). The amount-in-controversy,
23   exclusive of costs and interests, exceeds the sum of $5,000,000, in the aggregate, there are well over
24   100 members of the proposed Class, and at least one Plaintiff and one Defendant are citizens of
25   different states.
26
27
28

                                                          -6-
     CLASS ACTION COMPLAINT
     Case No.:
                 Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 7 of 70




 1                                       FACTUAL ALLEGATIONS
 2   I.     GOOGLE CONTROLS THE LICENSABLE MOBILE OPERATING SYSTEM
 3          MARKET
 4          A.      The Licensable Mobile Operating System Market
 5          26.     Smart mobile devices are handheld, portable, electronic devices that allow the user to
 6   connect wirelessly to the Internet and perform multi-purpose computing functions, including internet
 7   browsing, shopping, accessing social media, streaming videos and music, and playing games. Smart
 8   mobile devices are typically smartphones and tablet computers.
 9          27.     All smart mobile devices come pre-installed with a mobile OS. The mobile OS
10   “provides a mobile device with its underlying functionality, such as user interface, motion commands,
11   button controls, and facilitates the operation of the device’s features, such as the microphone, camera,
12   and GPS.”5 The mobile OS also serves as the interface between the smart mobile device and any
13   applications that run on it. OSs for other systems, such as home computers, or video game consoles
14   (like Microsoft’s Xbox) do not work on smart mobile devices and cannot serve as substitutes for them.
15          28.     Original equipment manufacturers (“OEMs”) design and sell smart mobile devices.
16   OEMs are responsible for installing the OS on the smart mobile device before sale. OEMs must design
17   their products to be compatible with whatever mobile OS they select. OEMs cannot switch easily
18   between different mobile OSs because the process of switching is disruptive, expensive and time-
19   consuming.
20          29.     Most OEMs do not own their own mobile OS. They instead license one from a
21   developer. As a result, there is a relevant market for Licensable Smart Mobile OSs. This market
22   consists of smart mobile OSs that OEMs can license for their smart mobile devices. This market does
23   not include: (1) proprietary OSs that are unavailable for licensing, such as Apple’s mobile OS (iOS);
24   (2) mobile devices that lack the multi-computing functions of smart mobile devices and tablets (e.g.,
25
26   5
       Investigation of Competition in Digital Markets, Majority Staff Report and Recommendations,
27   Subcommittee on Antitrust, Commercial and Administrative Law of the House Committee on the
     Judiciary,          at        100          (Oct.        6,        2020),      available    at
28   https://judiciary.house.gov/uploadedfiles/competition_in_digital_markets.pdf.

                                                         -7-
     CLASS ACTION COMPLAINT
     Case No.:
                    Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 8 of 70




 1   “flip phones”); or (3) electronic devices whose OSs are not compatible with other smart mobile device
 2   (e.g., desktop computers or gaming systems like the Xbox). Historically, the market for smart mobile
 3   OSs has included the Android OS, developed by Google, the Tizen mobile OS, a partially open-source
 4   mobile OS that was developed by the Linux Foundation and Samsung, and the Windows Phone OS
 5   developed by Microsoft.
 6             30.     The geographic scope of the Licensable Smart Mobile OS Market is worldwide,
 7   excluding China. Google’s operations in China are limited for legal and regulatory reasons. Google
 8   does not make available many of its products for mobile devices sold within China, and non-Google,
 9   Android devices are widely available and popular there. While Google contractually requires OEMs
10   licensing Android not to sell devices with competing Android-compatible mobile OSs outside of
11   China, it does not impose such restrictions on devices sold within China. Outside of China, OEMs
12   must all contractually consent that if their device licenses the Android OS, they will not sell devices
13   preloaded with a competing, Android-compatible mobile OS.
14             31.     The geographic scope of the Licensable Smart Mobile OS Market includes a separate
15   sub-market within the United States which operates as described throughout this Complaint.
16             B.      Google’s Monopoly Power over the Licensable Smart Mobile OS Market
17             32.     Google has monopoly power over the Licensable Smart Mobile OS Market. The
18   Majority Staff for the House of Representatives Subcommittee on Antitrust, Commercial and
19   Administrative Law of the Committee of the Judiciary found that non-Apple and Google OSs comprise
20   less than one percent of the smart mobile OS market.6 Because Apple does not license its OS to OEMs,
21   that means Google has nearly 100 percent market share of the Licensable Smart Mobile OS Market.
22   The following chart shows market share of mobile OSs over the past several years:
23
24
25
26
27
28   6
         Id., p. 101

                                                        -8-
     CLASS ACTION COMPLAINT
     Case No.:
                  Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 9 of 70




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12             33.   A mobile ecosystem of products like apps, devices, and accessories typically develops
13   around a mobile OS. The “Android ecosystem” is a system of mobile products that are inter-dependent
14   and compatible with each other and the Android OS. Ecosystem participants include Google, OEMs
15   of Android-compatible devices, developers of Android-compatible apps, Android app distribution
16   platforms, the makers of ancillary hardware such as headphones or speakers, cellular carriers, and
17   others.
18             34.   As more developers design useful, compatible apps for a specific mobile OS, the more
19   consumers will want to use that OS. The more consumers using an OS, the more developers want to
20   develop apps for it. Thus, significant barriers to entry arise for new entrants to the OS market. A new
21   OS appeals to consumers only if there is a broad array of software applications running on it, and
22   software developers are not incentivized to create applications for an OS unless there is a large existing
23   user base.
24             35.   OEMs such as ZTE and Nokia have indicated that other, non-proprietary OSs are
25   inadequate substitutes for and not a reasonable alternative to licensing the Android OS.7 These other
26
27   7
       Google Android, No. AT.40099, European Commission Decision (July 18, 2018) (“EC Google
     Android                    Decision”)                     at               ¶        292,
28   https://ec.europa.eu/competition/antitrust/cases/dec_docs/40099/40099_9993_3.pdf.

                                                          -9-
     CLASS ACTION COMPLAINT
     Case No.:
               Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 10 of 70




 1   mobile OSs do not currently support many popular mobile apps that consumers demand. OEMs are
 2   forced to concede to Google’s demands because it is essential that they offer a popular mobile OS and
 3   corresponding ecosystem to consumers. Google offers the only licensable one.
 4          36.     In order to attract app developers and users, Google claims that Android is an “open”
 5   ecosystem where any participant may create Android-compatible products without unnecessary
 6   restrictions. In reality, however, Google uses its Android OS to keep its ecosystem closed to any
 7   competition. As the dominant OS licensor, Google recognizes that participation on its platform is a
 8   “must-have” market for developers. Google only unlocks the door to its ecosystem for participants
 9   willing to play by Google’s rules.
10          37.     As set forth below, Google uses the Android OS to restrict which apps and app stores
11   OEMs pre-install on their devices and to deter the direct distribution of competing app stores and apps
12   to Android users, all at the expense of competition in the Android ecosystem.
13   II.    GOOGLE UNLAWFULLY DOMINATES THE LICENSABLE SMART MOBILE OS
14          APP DISTRIBUTION MARKET
15          A.      The Licensable Smart Mobile OS App Distribution Market
16          38.     Mobile apps are standardized pieces of software that can be installed on smart mobile
17   devices. Users access mobile apps for many reasons, including to play games, share digital content, or
18   purchase goods and services. Mobile apps make smart mobile devices much more valuable because
19   they allow users to customize the functionality of their phone.
20          39.     Though OEMs pre-install some mobile apps on their devices, they cannot anticipate all
21   their users’ needs. Nor can they pre-install apps that have not been developed yet. OEMs must
22   therefore provide a way for users to download apps after they purchase their smart mobile device.
23          40.     Typically, users download additional apps through an app store that is pre-installed on
24   the smart mobile device. App stores include free apps and paid apps, which require a fee to download.
25   App stores also enable users to search and review apps and remove unwanted apps from their devices.
26   App stores further provide tools and services to developers that design apps for the app store.
27
28

                                                        -10-
     CLASS ACTION COMPLAINT
     Case No.:
                Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 11 of 70




 1            41.    OEMs must include an app store with their devices. Nokia and Microsoft both indicated
 2   to the European Commission that it would be commercially unreasonable for an OEM to sell a smart
 3   mobile device without an app store.8
 4            42.    The app stores available to a user depend on the device’s mobile OS. App stores must
 5   be compatible with mobile OS and the apps they distribute must also be compatible with the mobile
 6   OS. As a result, Android OS users must use an Android compatible app store to download Android
 7   compatible apps. Android OS users cannot, for example, use the Apple App Store because that store
 8   is compatible only with Apple’s OS and contains apps that are compatible only with Apple’s operating
 9   system.
10            43.    There is, as a result, a relevant market for the distribution of apps that work on
11   licensable smart mobile OSs, known as the Licensable Smart Mobile OS App Distribution Market.
12   This market is composed of app stores that make apps that are compatible with licensable smart mobile
13   OSs available for download, including the Google Play Store, Samsung’s Galaxy Store, Aptoide,
14   Amazon’s Appstore, and F-Droid. Because there is no other licensable smart mobile OS with
15   meaningful market share other than Android, this market is composed essentially of app distribution
16   options for Android devices.
17            44.    The Licensable Smart Mobile OS App Distribution Market also includes the
18   distribution of apps without the use of an app store. Typically, this is done by downloading the app
19   directly from the developer’s website, a process that many refer to as “sideloading.”
20            45.    The European Commission has previously determined there is a “relevant product
21   market” for Android app stores. Google did not contest that determination.9
22            46.    The relevant geographic market for the Licensable Smart Mobile OS App Distribution
23   Market is worldwide, excluding China. China is excluded from the relevant market because legal and
24   regulatory barriers prevent the operation of many global app stores, including the Google Play Store,
25   within China. Additionally, app stores prevalent in China are not available, or have little presence,
26   outside of China. Outside of China, app distribution channels like app stores, are globally developed
27
     8
28       EC Google Android Decision at ¶ 271.
     9
         EC Google Android Decision at ¶¶ 217(2), 273.
                                                         -11-
     CLASS ACTION COMPLAINT
     Case No.:
                 Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 12 of 70




 1   and distributed, and OEMs, in turn, make app stores like the Google Play Store globally available on
 2   Android devices.
 3          47.      The geographic scope of the Licensable Smart Mobile OS App Distribution Market
 4   includes a separate sub-market within the United States which operates as described throughout this
 5   Complaint.
 6          B.       Google’s Monopoly Power Over The Licensable Smart Mobile OS App
 7                   Distribution Market
 8          48.      Google has monopoly power over the Licensable Smart Mobile OS App Distribution
 9   Market, as evidenced by its substantial market share. The European Commission found that 90 percent
10   of app downloads on devices with the Android OS came from the Google Play Store.10 No other smart
11   mobile licensable OS has significant market share in the United States.
12          49.      Google’s monopoly power is further evidenced by the number of devices which have
13   the Google Play Store pre-installed on them. The European Commission found that the Google Play
14   Store was pre-installed on more than 90 percent of devices that use the Android OS (excluding
15   China).11 With the exception of app stores designed for and installed only on certain OEMs (e.g., the
16   LG Electronics App Store), no other app store is installed on more than 10 percent of all other Android
17   devices. Aptoide, the largest independent app store outside of China, comes pre-installed on 5 percent
18   of Android devices at most.
19          50.      There are also substantially more apps available for download or purchase on the
20   Google Play Store. Google has more than 2.5 million apps available on the Google Play Store.
21   Combined, the app stores of Samsung, Aptoide, and Amazon have just over 2 million apps available.12
22   This disparity does not result from price competition; the commission that Aptoide charges on an app
23   sold through its store is half that of Google.13
24
25   10
         Press Release, Antitrust: Commission fines Google €4.34 billion for illegal practices regarding
26   Android mobile devices to strengthen dominance of Google’s search engine, European Commission
     (July 18, 2018), https://ec.europa.eu/commission/presscorner/detail/en/IP_18_4581.
27   11
        EC Google Android Decision at ¶ 596
     12
28      Id., ¶ 608.
     13
        Id., ¶ 602.
                                                        -12-
     CLASS ACTION COMPLAINT
     Case No.:
              Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 13 of 70




 1          51.    As noted before, the number of apps available on an app store is critical to that store
 2   developing market share. The more apps available, the more consumers will use that app store. The
 3   more consumers that use the app store, the more developers will want to make apps specifically for
 4   that store. In 2014, there were nearly eight times as many developers using the Google Play Store for
 5   distribution as the Amazon Appstore.14
 6          52.    OEM “attach significant importance” to the number of apps available on an app store
 7   and the number of developers that use that store.15 As a result, Android OEMs find it commercially
 8   unreasonable to make and sell phones without the Google Play Store, and they view other app stores
 9   as poor substitutes because they offer fewer and less impressive apps and do not have as many
10   developers working on apps that can be developed through those stores.
11          53.    Google’s monopoly power in the Licensable Smart Mobile OS App Distribution
12   Market is further evidenced by the fact that it imposes a 30 percent commission on apps purchased
13   through the Google Play Store. This commission is far higher than would occur in competitive
14   conditions. As noted before, the commission imposed by Aptoide is half of Google’s.
15          54.    Apple does not constrain Google’s monopoly power in the Licensable Smart Mobile
16   OS App Distribution Market. Because there are substantial costs to switching to a smart device with a
17   different OS, consumers rarely switch between mobile OSs when they purchase a new device. A 2018
18   Consumer Intelligence Research Partners report found that 90 percent of Android device users who
19   bought a new device purchased a new Android device.16 The Majority Staff for the House of
20   Representatives Subcommittee on Antitrust, Commercial and Administrative Law of the Committee
21   of the Judiciary also reported that mobile carriers and app developers rarely observed customer
22   switching between mobile OSs.17
23
24
     14
25        App Stores Growth Accelerates in 2014, Ariel (13 January 2015), available at
     http://blog.appfigures.com/app-stores-growth-accelerates-in-2014.
26   15
        EC Google Android Decision at ¶ 613.
     16
        Press Release, Consumer Intel. Research Partners, LLC, Mobile Operating System Loyalty: High and
27   Steady, (Mar. 8, 2018), http://files.constantcontact.com/150f9af2201/4bca9a19-a8b0-46bd-95bd-
28   85740ff3fb5d.pdf.
     17
        Investigation of Competition in Digital Markets, supra n. 5 at 103.
                                                       -13-
     CLASS ACTION COMPLAINT
     Case No.:
               Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 14 of 70




 1          55.     There are many reasons why consumers are reluctant to switch between mobile OSs.
 2   First, the different mobile OSs have different settings, configurations, and designs. Consumers must
 3   learn these specifications in order to operate the new device effectively. It is far easier for consumers
 4   to learn one system and stick with it than switch to a new device.18
 5          56.     Second, consumers invest significant money in purchasing apps, or making in-app
 6   purchases once they have downloaded those apps. Consumers who want to switch mobile OSs cannot
 7   transfer most of their purchases over to a new device; they must instead repurchase those apps again
 8   on the new device. In 2016, the average Android user spent $30 on apps.19 This amount has
 9   undoubtedly increased over time, as Google Play revenue increased by more than 20 percent in the
10   past year alone.20
11          57.     The average American keeps their smartphone for approximately two years before
12   upgrading.21 At a minimum, that means the average American has to spend approximately $60 to
13   reinstall all of their apps if they switch to a different operating system – more if the person’s previous
14   devices also used the same operating system. Thus, any consumers who switch from a Google Android
15   device to an Apple device would lose the substantial financial investment they made in previously-
16   purchased apps. This further increases the cost of switching mobile OSs.
17          58.     Third, many consumers store photos and other personal information on their phone.
18   The average Android user has more than 900 photos saved on their phone, along with contacts,
19   messages, and calendar entries.22 To switch operating systems, the user would need to arrange for the
20   transfer of all that information to their new smart mobile device. The time and effort required to do is
21   substantial.
22
23   18
        Id.
     19
        U.S. Android Users Spent an Average of $30 on Google Play Apps in 2016, SensorTower (June 1,
24   2017), https://sensortower.com/blog/revenue-per-android-device-2016.
     20
25       Global App Revenue Reached $50 Billion in the First Half of 2020, Up 23% Year-Over-Year,
     SensorTower (June 30, 2020), https://sensortower.com/blog/app-revenue-and-downloads-1h-2020.
26   21
         Smartphone users are waiting longer before upgrading – here’s why, CNBC (May 17, 2019),
     https://www.cnbc.com/2019/05/17/smartphone-users-are-waiting-longer-before-upgrading-heres-
27   why.html.
     22
28      Survey shows 22 percent of all Android photos are duplicates or law quality, ZDNet (Oct. 7, 2019),
     https://www.zdnet.com/article/survey-shows-22-of-all-android-photos-are-duplicates-or-low-quality/.
                                                         -14-
     CLASS ACTION COMPLAINT
     Case No.:
               Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 15 of 70




 1          59.     Finally, when purchasing a mobile device, consumers are unlikely to inquire about
 2   Google’s anticompetitive contractual restraints and policies. Mobile device purchasers focus on
 3   design, brand, processing power, battery life, and cellular plan. These features play a decisive role in
 4   a consumer’s decision as to which smart mobile device to purchase.
 5          60.     Consumers are also unable to determine the “lifecycle price” of devices, that is how
 6   much they will ultimately spend (including on the device and all apps and in-app purchases) for the
 7   duration of their device ownership. Consumers do not and cannot predict all of the apps or in-app
 8   content they may eventually purchase. Because they cannot know or predict all such factors when
 9   purchasing mobile devices, consumers are unable to accurately predict the lifecycle prices of the
10   devices. This prevents consumers from effectively taking Google’s anticompetitive conduct into
11   account when making mobile device purchasing decisions.
12          61.     Consumers who purchase Android devices are therefore “locked-in” to the Android OS
13   and Android app stores.
14          C.      Google’s Anticompetitive Conduct In The Licensable Smart Mobile OS App
15                  Distribution Market
16          62.     To maintain its monopoly power over the Licensable Smart Mobile OS App
17   Distribution Market, Google has engaged in a series of anticompetitive actions that target OEMs,
18   developers, and consumers.
19          63.     Through its conduct, Google has been able to foreclose any other app store from
20   offering meaningful competition to its Google Play Store, thus allowing Google to continue imposing
21   its 30 percent commission on purchases made through that store. Google is able to get away with these
22   actions in part because of its monopoly power over the Licensable Smart Mobile OS Market.
23
24                  1. Google requires OEMs to give Google Play Preferential Treatment
25          64.     Google’s first target in its monopolistic scheme is OEMs. Google requires OEMS to
26   enter into a Mobile Application Distribution Agreement (“MADA”) in order to obtain use of the
27
28

                                                        -15-
     CLASS ACTION COMPLAINT
     Case No.:
               Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 16 of 70




 1   Android trademark and certain proprietary Google Apps.23 As a condition of the MADA, the OEM
 2   must agree to pre-install the Google Play Store and locate it on the home screen of the mobile device.24
 3   The OEM must also install several other Google apps on either the home screen or the next screen
 4   over.25 These apps take up critical memory; one OEM complained that it sold a 16 GB phone that had
 5   only 7 or 8 GBs free.26
 6          65.     Pre-installation is also “critical for successful distribution.”27 Apps that are pre-
 7   installed are among the most used by consumers. In addition, apps that are placed in premium
 8   positions, like the home screen, are also used more frequently and less likely to be deleted.28 Google
 9   recognizes this, which is why it demands preferential treatment for its products.29
10          66.     HP described the practice of premium placement and default settings as “the creation
11   of a ‘status quo bias.’”30 HP elaborated:
12                  Premium placement and default settings give applications and services
13                  located in those positions the advantage of being the first things users
14                  see when they start to interact with their device. Users are more likely
15                  to try these applications/services based on their prominent visibility and
16                  once they are using them, they usually continue to do so. It is an easy
17                  way to obtain new users and deliver almost automatic stickiness for an
18                  application or service.31
19
20
21
     23
        Federico Etro & Cristina Caffarra, On the economics of the Android case, European Competition
22   Journal       Vol.    13,    Nos.     2-3,    282-313       at     286–87 (Sept.   28,   2017),
23   https://www.tandfonline.com/doi/pdf/10.1080/17441056.2017.1386957?needAccess=true (last visited
     Oct. 14, 2020).
     24
24      Id.
     25
        Id.
25   26
        Investigation of Competition in Digital Markets, supra n. 5 at 215.
     27
26      Id.
     28
        EC Google Android Decision at ¶¶ 780–81.
27   29
        Id.
     30
        Id., ¶ 781
28   31
        Id.

                                                        -16-
     CLASS ACTION COMPLAINT
     Case No.:
               Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 17 of 70




 1           67.     OEM Nokia agrees, saying “Where a product is preloaded by default, consumers tend
 2   to stick to this product at the expense of competing products – even if the default product is inferior to
 3   competing products.”32 Yahoo also noted that only “a small percentage of users download applications
 4   that compete with the pre-installed choices.”33 Other developers and OEMs, including Amazon,
 5   confirmed the same to the European Commission.34
 6           68.     Google acknowledges this. In a November 2010 e-mail, a Google executive stated that
 7   “Preloading remains valuable to users . . . because most users just use what comes on the device.
 8   People rarely change defaults.”35
 9           69.     OEMs have no choice but to comply with Google’s demands for pre-installation and
10   premium placement. Without the Android trademark, the OEM will find it impossible to market its
11   device because it will not be able to use the only marketable OS available in the United States.
12           70.     Further, the proprietary apps that are bundled with the Google Play Store include
13   Google Search, YouTube, and Gmail. The following chart details how widely used these particular
14   apps are:36
15
16
17
18
19
20
21
22
23
24
25
26   32
        Id., ¶ 782
     33
        Id., ¶ 807(1).
27   34
        Id., ¶ 789.
     35
28      Id., ¶ 787(2).
     36
        Id., ¶ 137.
                                                         -17-
     CLASS ACTION COMPLAINT
     Case No.:
                 Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 18 of 70




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16   As the chart shows, YouTube is the most used video-sharing app and Gmail is the most used e-mail
17   app.37 OEMs must have these apps to market their products to consumers.
18             71.   Because of Google’s demands, OEMs cannot locate competing app stores in a
19   prominent location. They must cede the spotlight to the Google Play Store, along with the substantial
20   benefits of pre-installation and premium placement. Consumers default to the Google Play Store as a
21   result.
22             72.   Google also bundles the Google Play Store with Google Play Services. Google Play
23   Services is a background service that runs on Android and helps integrate “Google’s advanced
24   functionalities with other applications.”38 Google Play Services allows, among other things, apps to
25   access Google Maps, perform certain actions when a user enters or leaves a geographic area, share
26
     37
        Id.; see also Mobile App Ranking, Similar Web, https://www.similarweb.com/apps/top/google/app-
27   index/us/all/top-free/ (last accessed Oct. 15, 2020).
     38
28       What is Google Play Services? Why Do You Need It?, FossBytes (Nov. 30, 2019),
     https://fossbytes.com/google-play-services-necessity/
                                                       -18-
     CLASS ACTION COMPLAINT
     Case No.:
                Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 19 of 70




 1   and store files on Google Drive, use Google’s cloud messaging service, and “cast” content onto other
 2   screens.
 3          73.       Google Play Services is critical to OEMs. Without it, the Android OS is more like a
 4   feature phone OS than a smartphone OS.39 Almost all of Google’s own apps rely on Google Play
 5   Services. Sixty percent of the most downloaded apps in the Google Play Store use Google’s cloud
 6   messaging service, while 45 percent of all Android apps use Google’s mobile advertising service.40
 7   Without these services, many apps would not function on the Android OS as effectively.41 Google will
 8   not, however, license Google Play Services separately from the Google Play Store, further forcing
 9   OEMs to acquiesce to Google’s demands regarding its app store.
10                    2. App Developer Contracts
11          74.       Google also places restrictions on app developers to maintain its monopoly over in the
12   Licensable Smart Mobile OS App Distribution Market.
13          75.       Google enforces these restrictions through Google Play’s Developer Distribution
14   Agreement (“DDA”), which Google requires all app developers to sign before they can distribute their
15   apps via the Google Play Store. All Defendants, other than Google Payment, are a party to the DDA.
16   The DDA is non-negotiable, so developers seeking access to Android users through the Google Play
17   Store must accept Google’s standardized contract of adhesion.
18          76.       Section 4.5 of the DDA provides that developers “may not use Google Play to distribute
19   or make available any Product that has a purpose that facilitates the distribution of software
20   applications and games for use on Android devices outside of Google Play.”42 The DDA further
21   reserves to Google the right to remove and disable any Android app that it determines violates this
22   requirement.43
23
24
     39
        EC Google Android Decision at ¶ 623.
25   40
        Id., ¶ 142.
     41
26      Id.
     42
        See Google Play Developer Distribution Agreement, Google,
27   https://play.google.com/about/developer-distribution-agreement/archive.html. (last accessed Oct. 14,
     2020).
28   43
        Id.

                                                         -19-
     CLASS ACTION COMPLAINT
     Case No.:
               Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 20 of 70




 1          77.     Put another way, this means that Google prohibits app developers from creating apps
 2   that, if downloaded from the Google Play Store, would serve as a competing app store. Absent this
 3   provision, app developers could easily distribute competing app stores through the Google Play Store,
 4   allowing consumers the choice necessary to lower prices and foster greater innovation. App stores
 5   could emerge that, for example, cater to specific interests of a subset of consumers. Without Google’s
 6   unlawful restraints, these app stores would provide additional platforms on which more apps could be
 7   featured, and thereby, discovered by consumers.
 8          78.     Google also maintains monopoly control over the Licensable Smart Mobile OS App
 9   Distribution Market by arbitrarily enforcing its own Google Play Store policies. One app developer
10   described these policies as “an opaque system [that] threatens the ability of app developers to develop
11   and compete in the market for consumers, who should ultimately determine what apps they use.”44
12   Google is able to use the threat of enforcement to ensure adherence to Play Store policies and further
13   incentivize developers not to create or work with competing app stores.
14          79.     Google also targets app developers through its dominance in the search industry.
15   Google offers developers an App Campaigns program that allows them to “get your app into the hands
16   of more paying users” by “streamlin[ing] the process for you, making it easy to promote your apps
17   across Google’s largest properties.”45 This program includes ad placements on Google Search,
18   YouTube, Discover on Google Search, and the Google Display Network, and with Google’s “search
19   partners,” that are specially optimized for the advertising of mobile apps.46
20          80.     These advertising options are critical to app developers if they want to promote their
21   apps to consumers. According to Google, one-in-four users discovers an app through a search engine.47
22   For certain categories of apps, including travel and local apps, this rate is even higher.48 Google notes,
23
24   44
        Investigation of Competition in Digital Markets, supra n. 5 at 221
     45
25      Google Ads Help, About App campaigns, GOOGLE, https://support.google.com/googleads/
     answer/6247380?hl=en. (last accessed Oct. 14, 2020).
26   46
        Id.
     47
        Mobile app marketing insights: How consumers really find and use your apps, Think with Google
27   (May 2015), available at https://www.thinkwithgoogle.com/marketing-strategies/app-and-
28   mobile/mobile-app-marketing-insights/.
     48
        Id.
                                                         -20-
     CLASS ACTION COMPLAINT
     Case No.:
               Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 21 of 70




 1   for example, that when the app HotelsCombined introduced Google Search and AdMob to its mobile
 2   app marketing strategy, downloads increased 150 percent.49
 3          81.     Google dominates these search engine platforms. Google has approximately 88 percent
 4   market share in the general search services market. In addition, because of Google’s entrenched
 5   dominance in the search field, its search engine is far more refined than any competing engine and is
 6   thus much more effective in allowing users to obtain the results they are looking for.50
 7          82.     But to access the App Campaigns program and thus the benefit of Google Search,
 8   Google requires that app developers list their app in either the Google Play Store to reach Android
 9   users, or in the Apple App Store to reach Apple iOS users. This conduct further solidifies Google’s
10   monopoly in Licensable Smart Mobile OS App Distribution Market because again, the more apps
11   available in an app store, the more likely a consumer is to use that app store, and the more likely a
12   developer is to create apps for that store. By conditioning access to critical advertising opportunities
13   on the use of the Google Play Store, Google is further able to entrench its dominance over the
14   Licensable Smart Mobile OS App Distribution Market.
15                  3. Technological Restrictions
16          83.     In addition to restricting OEMs and app developers from taking steps to favor other
17   app stores, Google also makes it difficult for consumers to download apps from sources other than the
18   Google Play Store. In some cases, Google forcibly removes or prevents users from installing apps that
19   it claims are “harmful.”51
20
21
22   49
        Id.
23   50
        Google also gives preferential treatment to those that use its services. One third party reported that,
     once it stopped using AdMob, Google’s in-app ads monetization tool, Google began to notify the third-
24   party of policy violations related to content that had been included in the third-party’s app for years.
25   Investigation of Competition in Digital Markets, supra n. 5 at 222. This disparate treatment further
     incentives third-parties to use Google’s advertising services and further entrenches them in the Google
26   Play Store.
     51
        Google Play Help, Help Center, Help protect against harmful apps with Google Play Protect, Google,
27   https://support.google.com/googleplay/answer/2812853?hl=en (last accessed Oct. 14, 2020); See also
28   Unwanted Software Policy, GOOGLE, https://www.google.com/about/unwanted-software-policy.html
     (last accessed Oct. 8, 2020).
                                                        -21-
     CLASS ACTION COMPLAINT
     Case No.:
               Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 22 of 70




 1          84.     In the rare case that a consumer is able to access an app from a competing app store,
 2   Google imposes unjustified and pretextual warnings about the security of installing the app in order to
 3   discourage its download from alternative sources other than the Google Play Store. This conduct
 4   dissuades users from downloading apps outside of the Google Play Store.
 5          85.     For example, beginning in 2018, Google began to flag the competing app store Aptoide
 6   as a harmful app.52 When users tried to access Aptoide, Google sent them the following alert, resulting
 7   in as much as a 20 percent decrease of unique Aptoide users:
 8
 9
10
11
12
13
14
15          86.     Google’s claim that the download of apps from locations other than the Google Play
16   Store will impair a user’s security is wholly without merit. Aptoide indicates that Google-owned Virus
17   Total has deemed Aptoide safe.53
18          87.     In addition while Google claims to permit consumers to directly download and install
19   Android-compatible apps and app stores (“sideloading”), in reality, Google uses its monopoly power
20   in the Smart Mobile Licensable OS Market to make that process extremely difficult. As Amazon
21   explained to the European Commission:
22                  “[E]ven for consumers who discover and download an alternate store
23                  outside of the Play Store, Google has configured Android to block the
24                  installation of that store. Consumers are unable to install downloadable
25                  app stores unless the consumer first navigates to and changes Android’s
26
     52
        Aptoide, A Play Store rival, cries antitrust foul over Google hiding its app, TechCrunch (June 4,
27   2019), https://techcrunch.com/2019/06/04/aptoide-a-play-store-rival-cries-antitrust-foul-over-google-
28   hiding-its-app/
     53
        Id.
                                                        -22-
     CLASS ACTION COMPLAINT
     Case No.:
              Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 23 of 70




 1                 obscure ‘Unknown Sources’ setting to allow installation of apps from
 2                 sources other than the Play Store. When consumers attempt to change this
 3                 setting, Google displays a message warning that ‘your [tablet or phone]
 4                 and personal data are more vulnerable to attack by apps from unknown
 5                 sources. You agree that you are solely responsible for any damage to your
 6                 tablet or loss of data that may result from using these apps.’”54
 7          88.    The Majority Staff of the Subcommittee on Antitrust, Commercial and Administrative
 8   Law of the House Committee on the Judiciary further explained:
 9                 “Google has created significant friction for sideloading apps to Android
10                 devices. One developer explained to Subcommittee staff that sideloading
11                 entails a complicated twenty-step process, and users encounter multiple
12                 security warnings designed to discourage sideloading. Additionally,
13                 software developers that have left the Play Store to distribute software to
14                 Android users via sideloading have experienced precipitous declines in
15                 downloads and revenue and report problems updating their apps. Thus,
16                 the option for sideloading apps on mobile devices does not discipline the
17                 market power of dominant app stores.”55
18          89.    Users who own Android devices that are part of Google’s Advanced Protection
19   Program (“APP”) are outright prohibited from downloading apps directly from the developer
20   (“sideloading).56 They can only download apps distributed in the Google Play Store or in another pre-
21   installed app store that Google pre-approved an OEM to offer on its devices.57 Thus, app developers
22   cannot reach APP users unless they agree to distribute their apps through the Google Play Store or
23
24
25
     54
        EC Google Android Decision at ¶ 635 citing to n.677 in Decision: “See Amazon’s non-confidential
     response to Question 15 of the request for information of 21 October 2015 on app stores (Doc ID
26   4067).”
     55
        Investigation of Competition in Digital Markets, supra n. 5 at 97–98.
27   56
        Google Advanced Protection Program, GOOGLE, https://landing.google.com/advancedprotection/.
28   (last accessed Oct. 14, 2020).
     57
        Id.
                                                       -23-
     CLASS ACTION COMPLAINT
     Case No.:
                 Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 24 of 70




 1   through a separate Google-approved, OEM-offered app store. Some OEMs also indicate that they have
 2   entered into contracts with Google that prohibit sideloading.58
 3             90.    Even if a user proceeds past Google’s unjustified threats and warnings and directly
 4   downloads an app, the end product is inferior to an app downloaded through the Google Play Store.
 5   This is because Google only allows apps downloaded via the Google Play Store to update in the
 6   background. For sideloaded apps, users must manually approve every update.
 7             91.    But for Google’s anticompetitive acts, Android users could download apps from
 8   developers’ websites, rather than through an app store. Millions of personal computer users safely
 9   download and install software directly from developers every day, such as through Google’s own
10   Chrome browser or Mozilla Firefox. They rely on security screening by a neutral software company
11   to protect their devices. Such screening could easily be used to protect smart mobile devices and allow
12   them to safely download apps and competing app stores. There is no justification for Google treating
13   this Licensable Smart Mobile OS App Distribution Market any different, other than its desire to
14   maintain its supracompetitive commission.
15             92.    Because of Google’s conduct, direct downloading is not a viable way for apps and
16   competing app stores to reach Android users. The Majority Staff of the Subcommittee on Antitrust,
17   Commercial and Administrative Law of the House Committee on the Judiciary recently concluded
18   that other app stores and the sideloading of apps “do not provide meaningful alternatives to the Google
19   Play Store,” and “[t]he dual dominance of the Play Store and the Android ecosystem enable Google
20   to exert control and engage in conduct that harms competition by exploiting, excluding, and
21   discriminating against rivals.”59
22             93.    Through these anticompetitive acts Google has willfully obtained a virtual monopoly
23   over Android mobile app distribution and thus over the Licensable Smart Mobile OS App Distribution
24   Market. Google Play Store downloads now account for more than 90 percent of downloads through
25   Android app stores, dwarfing other available distribution channels.
26             D.     Effects of Google’s Anticompetitive Conduct
27
     58
28        Investigation of Competition in Digital Markets, supra n. 5 at 220–21.
     59
          Id. at 220.
                                                         -24-
     CLASS ACTION COMPLAINT
     Case No.:
               Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 25 of 70




 1          94.     Google’s anticompetitive conduct forecloses competition in the Licensable Smart
 2   Mobile OS App Distribution Market, affecting interstate commerce with respect to this market,
 3   causing anticompetitive harm and antitrust injury to consumers.
 4          95.     Google’s anticompetitive conduct forces OEMs to commit valuable home screen space
 5   to the Google Play Store (and other required Google applications), with no regard for the OEM’s
 6   preferences, including having other app stores or developers’ icons on the home page. These
 7   requirements limit OEMs’ ability to compete with each other on price and quality of distribution
 8   platforms for mobile apps. Google’s restrictions also interfere with OEMs’ ability to compete with
 9   each other in being able to offer consumers Android devices with customized pre-installed apps
10   curated to specific categories of mobile device consumers.
11          96.     Google’s anticompetitive conduct harms consumers by impeding competition among
12   app distributors, who would otherwise innovate new models of app distribution, such as genre specific
13   app stores and provide consumers choices that extend beyond Google’s app store.
14          97.     Consumers are harmed, damaged and injured by Google’s imposition of a
15   supracompetitive 30 percent commission on the purchase price of apps and in-app purchases sold
16   through the Google Play Store. This is a much higher transaction fee than would exist in a competitive
17   market unimpaired by Google’s anticompetitive conduct. Google’s supracompetitive prices reduce the
18   output of mobile apps and related content by reducing app developers’ incentives and capital to
19   develop new apps and content.
20          98.     Google’s monopoly over of the Licensable Smart Mobile OS App Distribution Market
21   hinders the ability and incentive for app developers to launch competing app stores, limiting
22   consumers’ ability to discover new apps of interest to them. If there were more competing app stores,
23   this would permit additional platforms to feature more and more diverse collections of apps. Instead,
24   consumers are left to search for millions of apps in one monopolized app store, where Google controls
25   which apps are featured, identified or prioritized in user searches.
26
27
28

                                                         -25-
     CLASS ACTION COMPLAINT
     Case No.:
                Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 26 of 70




 1   III. GOOGLE DOMINATES THE LICENSABLE SMART MOBILE OS IN-APP PAYMENT
 2        PROCESSING MARKET
 3            A.     The Licensable Smart Mobile OS In-App Payment Processing Market
 4            99.    Google uses its monopoly power over the Licensable Smart Mobile OS App
 5   Distribution Market to unlawfully maintain monopoly power in another market: the Licensable Smart
 6   Mobile OS In-App Payment Processing Market.
 7            100.   Many apps allow the user to purchase additional digital content while using the app.
 8   For apps that are free to download, this gives the consumer the advantage of trying the product for
 9   free and investing money in it only if they decide they want more access.
10            101.   According to Google, consumers may purchase two types of digital content in their
11   app.60 The first type is “one-time” products that require a single, non-recurring charge. One-time
12   products are either consumable, meaning they can be used up and purchased again, or non-
13   consumable, meaning they provide a permanent benefit to the app. For example, the popular app
14   “Candy Crush” gives the user a set amount of “lives” when you first start playing the game. If the user
15   runs out of those lives, the user cannot play the game anymore unless they wait a certain amount of
16   time or purchase additional lives. The purchase of additional lives is considered a form of consumable
17   digital content by developers. An example of a non-consumable in-app purchase would be a permanent
18   upgrade to a premium version of an app. For example, a person who downloaded the Words with
19   Friends app could upgrade it to a premium version that did not include advertisements.
20            102.   The second type of digital content that consumers purchase is subscriptions, which
21   provide access to recurring content. Consumers pay for these apps usually on a monthly or annual
22   basis.
23            103.   In-app purchases are critical to app developers. The total revenue generated from in-
24   app purchases is 20 times more than the revenue generated by pay-to-download apps.61
25
     60
        Google Play’s billing system overview, Google, https://developer.android.com/google/play/billing
26
     (last visited Oct. 15, 2020).
     61
27       What Does In-App Purchase Mean in Mobile Marketing, CleverTap (Apr. 4, 2019),
     https://clevertap.com/blog/what-does-in-app-purchase-
28

                                                        -26-
     CLASS ACTION COMPLAINT
     Case No.:
                 Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 27 of 70




 1          104.     App developers who sell digital content through their apps rely on electronic payment
 2   processing software to process those purchases. As a result, there is a relevant market comprised of
 3   payment processing solutions that app developers could integrate into apps compatible licensable
 4   smart mobile OSs to process the purchase of in-app digital content. This market is known as the
 5   Licensable Smart Mobile OS In-App Payment Processing Market.
 6          105.     Within the Licensable Smart Mobile OS In-App Payment Processing Market is a
 7   relevant submarket, known as the Licensable Smart Mobile OS Games Payment Processing Market.
 8   Mobile game developers frequently make digital content available to users for purchase. For that
 9   content to be effective, the user must be able to purchase the content without disrupting the app itself.
10   App developers who sell digital content rely on in-app payment processing tools to process consumers’
11   purchases in a seamless and efficient manner.
12          106.     The geographic scope of the Licensable Smart Mobile OS In-App Payment Processing
13   Market is worldwide, excluding China. Outside China, in-app payment processing tools, such as
14   Google Play Billing, are available on a worldwide basis. By contrast, in-app payment processing tools
15   available in China are not available outside of China, including because Google prevents the use of
16   non-Google payment processing tools for all apps distributed through the Google Play Store, which
17   dominates distribution of apps outside of China.
18          107.     The geographic scope of the Licensable Smart Mobile OS In-App Payment Processing
19   Market includes a separate sub-market within the United States which operates as described
20   throughout this Complaint.
21          B.       Google’s Monopoly Power in the Licensable Smart Mobile OS In-App Payment
22                   Processing Market
23          108.     For applications downloaded through the Google Play Store, Google requires the
24   developer to use the Google Play Billing software to process in-app digital content purchases.62
25
26   mean/#:~:text=Netflix%2C%20Hulu%2C%20and%20Pandora%20are,can%20be%20used%20across
     %20devices.
27   62
        Play Console Help, Policy Center, Monetization and Ads, Payments, Google,
     https://support.google.com/googleplay/android-developer/answer/9858738, (last accessed Oct. 14,
28   2020).

                                                         -27-
     CLASS ACTION COMPLAINT
     Case No.:
               Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 28 of 70




 1   Because 90 percent or more of licensable smart mobile OS compatible mobile app downloads through
 2   an app store occur in the Google Play Store, Google has monopoly power in the Licensable Smart
 3   Mobile OS In-App Payment Processing Market.
 4          109.    Google’s monopoly power is further evidenced by the fact that it imposes a 30 percent
 5   commission on all purchases made through Google Play Billing. This rate is much higher than that
 6   charged by electronic payment processing providers. For example, the electronic processing payment
 7   rate for online payment processing company PayPal is less than three percent.63
 8          C.      Google’s Anticompetitive Conduct in the Licensable Smart Mobile OS In-App
 9                  Payment Processing Market
10          110.    As stated above, Google conditions access to its Google Play Store on the app
11   developer’s agreement to use Google Play Billing software to process in-app purchases of digital
12   content and for all purchases within Android games.
13          111.    Google’s unlawful tying agreement is reflected in the terms and conditions of its DDA,
14   which it imposes on all app developers seeking access to Android users. Section 3.2 of the DDA
15   requires that Android app developers enter into a separate agreement with Google’s payment
16   processor, Google Payment, to receive payment for and from apps and in-app digital content.
17          112.    In addition, Section 4.1 of the DDA makes compliance with Google’s Developer
18   Program Policies mandatory. Those Policies require that (1) app developers offering products within
19   a game downloaded on Google Play or providing access to game content must use Google Play In-
20   App Billing as the method of payment and (2) app developers offering products within another
21   category of app downloaded on Google Play must use Google Play In-App Billing as the method of
22   payment, except when the payment is solely for physical products or is for digital content that may be
23   consumed outside of the app itself (e.g., songs that can be played on other music players).
24
25
26
27
     63
        Credit card processing fees: What business owners need to know, PayPal, (May 15, 2020),
28   https://www.paypal.com/us/brc/article/understanding-merchant-credit-cardprocessing-fees.

                                                        -28-
     CLASS ACTION COMPLAINT
     Case No.:
                 Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 29 of 70




 1            D. The Effects of Google’s Anticompetitive Conduct in the Licensable Smart Mobile OS
 2                In-App Payment Processing Market
 3            113.     Without Google’s anticompetitive conduct, Android app developers could integrate
 4   other compatible payment processors into their apps to facilitate the purchase of in-app digital content.
 5   App developers would be able to offer consumers a choice among multiple payment processors for
 6   each purchase, similar to how brick-and-mortar stores allows consumers the options of using different
 7   credit cards or Apple pay.
 8            114.     More choice would result in lower prices. As alleged above, Google currently charges
 9   a supracompetitive 30 percent commission for Google Play Billing, an amount that is ten times higher
10   than some of its competitors. Consumers would benefit from lowers rate if there was fair competition
11   in this market.
12            115.     In addition, by requiring that in-app purchases be transacted through Google Play
13   Billing, Google prevents app developers from providing customer service to consumers directly.
14   Google has minimal incentive to compete through improved customer service because it faces no
15   competition.
16            116.     Furthermore, by obtaining information concerning app developers’ transactions with
17   their customers, Google has an anticompetitive edge in its advertising, whether or not app developers
18   and consumers want to share their information with Google. In these ways as well as others, Google
19   directly harms app developers’ relationships with consumer who use their apps and make in-app
20   purchases.
21            117.     Google has no legitimate justification for its conduct. Google cannot reasonably claim
22   to be concerned about the security of its users’ payment information. Were that truly the case, it would
23   not permit the use of alternative payment processing methods to purchase physical products or digital
24   content consumed outside an app.64
25            118.     Google’s conduct harms competition in the Licensable Smart Mobile OS In-App
26   Payment Processing Market (including the Licensable Smart Mobile OS Games Payment Processing
27
28   64
          See Google Play Developer Distribution Agreement, supra n. 42.

                                                          -29-
     CLASS ACTION COMPLAINT
     Case No.:
               Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 30 of 70




 1   Market) and injures consumers, app developers, and competing in-app payment processors. Google’s
 2   conduct further harms would-be competitor in-app payment processors who would otherwise be free
 3   to offer consumers alternative payment processing tools with lower prices and improved functionality.
 4   Google’s supracompetitive prices reduce app developers’ incentives to invest in and create additional
 5   apps and in-app content for consumers.
 6                                          ANTITRUST INJURY
 7          119.    Plaintiffs and Class members have suffered antitrust injury as a direct result of Google’s
 8   unlawful conduct.
 9          120.    By unlawfully restricting competition in the Licensable Smart Mobile OS App
10   Distribution Market, Google’s unlawful conduct has enabled it to charge supra-competitive prices to
11   consumers.
12          121.    By unlawfully impairing competition in the Licensable Smart Mobile OS In-App
13   Payment Processing Market, Google’s unlawful conduct has enabled it to charge supra-competitive
14   prices to consumers.
15          122.    Plaintiffs and Class members are the direct purchasers of apps compatible with
16   licensable smart mobile OSs and in-app purchases. When Plaintiffs and Class members purchase their
17   apps, they do so directly on Google Play and pay Google directly, using their credit card or other
18   payment sources. When Plaintiffs and Class members purchase in-app digital content, they do through
19   Google Play, using the payment source set up when purchasing that app or other apps on Google Play.
20   When Plaintiffs and Class members purchase in-app digital content, they pay Google directly.
21                                         CLASS ALLEGATIONS
22          123.    Plaintiffs bring this action for themselves and as a class action under Rule 23(a), (b)(2)
23   and (b)(3) of the Federal Rules of Civil Procedure on behalf of the following class (the “Class”):
24          124.    All persons in the United States who paid for an app on the Google Play Store,
25   subscribed to an app obtained on the Google Play Store, or paid for in-app digital content on an app
26   obtained on the Google Play Store within the relevant statute of limitations (the “Class Period”).
27          125.    Specifically excluded from the Class are Defendants; the officers, directors, or
28   employees of any Defendant; any entity in which any Defendant has a controlling interest; any

                                                        -30-
     CLASS ACTION COMPLAINT
     Case No.:
               Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 31 of 70




 1   affiliate, legal representative, heir, or assign of any Defendant and any person action on their behalf.
 2   Also excluded from the Class are any judicial officer presiding over this action and the members of
 3   his/her immediate family and judicial staff, and any juror assigned to this action.
 4           126.    The Class is readily ascertainable and the records for the Class should exist, including,
 5   specifically, within Defendants’ own records and transaction data.
 6           127.    Due to the nature of the trade and commerce involved, there are least one million
 7   geographically-dispersed members in the Class, the exact number and their identities being known to
 8   Defendants, such that individual joinder in this case is impracticable.
 9           128.    Plaintiffs’ claims are typical of the claims of the members of the proposed Class.
10   Plaintiffs and members of the Class sustained damages arising out of Defendants’ common course of
11   conduct in violation of the laws alleged herein. The damages and injuries of each member of the Class
12   were directly caused by Defendants’ wrongful conduct.
13           129.    Plaintiffs and their counsel will fairly and adequately protect and represent the interests
14   of the Class. Counsel for Plaintiffs are experienced in complex class action litigation, including
15   antitrust litigation, and will vigorously assert the claims of Class members. Plaintiffs will represent
16   and protect the interests of the proposed Class both fairly and adequately. Plaintiffs has no interests
17   that are antagonistic to those of the proposed Class, and their interests do not conflict with the interests
18   of the proposed Class members they seek to represent.
19           130.    Numerous questions of law and fact are common to the claims of Plaintiffs and
20   members of the proposed Class, and those questions predominate over any questions affecting only
21   individual members of the Class. These common questions of law and fact include, but are not limited
22   to:
23           a. Whether there is a relevant Licensable Smart Mobile OS App Distribution Market;
24           b. Whether there is a relevant worldwide geographic market, excluding China;
25           c. Whether Google unlawfully obtained and/or maintained monopoly power in the Licensable
26               Smart Mobile OS App Distribution Market;
27           d. Whether competition in the Licensable Smart Mobile OS App Distribution Market has
28               been restrained and harmed by Google’s monopolization and anticompetitive restrictions;

                                                          -31-
     CLASS ACTION COMPLAINT
     Case No.:
               Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 32 of 70




 1          e. Whether there is a relevant Licensable Smart Mobile OS In-App Payment Processing
 2              Market;
 3          f. Whether Google unlawfully obtained and/or maintained monopoly power in the Licensable
 4              Smart Mobile OS In-App Payment Processing Market;
 5          g. Whether competition in the Licensable Smart Mobile OS In-App Payment Processing
 6              Market has been restrained and harmed by Google’s monopolization and anticompetitive
 7              restrictions;
 8          h. Whether Google’s contractual restrictions for Google Play further Google’s attempt to
 9              monopolize the Licensable Smart Mobile OS App Distribution Market;
10          i. Whether Google’s restrictions on sideloading apps is an attempt to, and does further
11              maintain Google’s monopoly over the Licensable Smart Mobile OS App Distribution
12              Market;
13          j. Whether Google’s conduct results in supra-competitive prices for apps compatible with
14              licensable smart mobile OSs, in-app purchases, and/or subscriptions to apps obtained in
15              the Google Play Store;
16          k. Whether Plaintiffs and Class members have been harmed by Google’s unlawful practices;
17          l. Whether Plaintiffs and Class members are entitled to injunctive relief; and
18          m. The appropriate Class-wide measures of damages.
19          131.    A class action is superior to other available methods for the fair and efficient
20   adjudication of this controversy. The prosecution of separate actions by individual members of the
21   Class would impose heavy burdens on the courts and Defendants and would create a risk of
22   inconsistent or varying adjudications of the questions of law and fact common to the Class. A class
23   action, on the other hand, would achieve substantial economies of time, effort, and expense and would
24   assure uniformity of decision as to persons similarly situated without sacrificing procedural fairness
25   or bringing about other undesirable results. Absent a class action, it would not be feasible for the vast
26   majority of the Class members to seek redress for the violations of law alleged herein.
27
28

                                                         -32-
     CLASS ACTION COMPLAINT
     Case No.:
               Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 33 of 70




 1                                              CAUSES OF ACTION
 2                                                     COUNT 1
 3
                      Sherman Act § 2 Unlawful Monopoly Maintenance in the Licensable
 4                              Smart Mobile OS App Distribution Market
                              (Against all Defendants except Google Payment)
 5
 6           132.    Plaintiffs restate, re-allege, and incorporate by reference each of the allegations set
 7   forth in the rest of this Complaint as if fully set forth herein.
 8           133.    Google’s conduct violates §2 of the Sherman Act, which prohibits the
 9   “monopoliz[ation of] any part of the trade or commerce among the several States, or with foreign
10   nations.” 15 U.S.C. § 2.
11           134.    The Licensable Smart Mobile OS App Distribution Market is a valid antitrust market.
12           135.    Google holds monopoly power in the Licensable Smart Mobile OS App Distribution
13   Market, as evidenced by its high market and its ability to charge a supracompetitive 30 percent
14   commission on the purchase of all apps through the Google Play Store.
15           136.    Google has unlawfully maintained monopoly power in the Licensable Smart Mobile
16   OS App Distribution Market through the anticompetitive acts described herein, including, but not
17   limited to: (1) conditioning licensing of the Google Play Store, other essential Google services and the
18   Android trademark, on OEMs’ agreement to pre-install the Google Play Store and give it premium
19   placement; (2) prohibiting developers from distributing competing app stores through the Google Play
20   Store; (3) conditioning app developers’ ability to effectively advertise their apps to Android users on
21   being listed in the Google Play Store; and (4) imposing technical restrictions and obstacles on OEMs,
22   developers, and consumers that prevent consumers from accessing Android apps through means other
23   than the Google Play Store.
24           137.    Google’s conduct affects a substantial volume of interstate as well as foreign
25   commerce.
26           138.    Google’s conduct has substantial anticompetitive effects, including increased prices
27   and costs, reduced innovation and quality of service, and lowered output.
28

                                                           -33-
     CLASS ACTION COMPLAINT
     Case No.:
                Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 34 of 70




 1           139.     Plaintiffs was harmed by Defendants’ anticompetitive conduct in a manner that the
 2   antitrust laws were intended to prevent. They paid more for apps and/or in-app purchases than they
 3   would have paid in a competitive market. Plaintiffs was also injured because Google’s unlawful
 4   monopolization of the Licensable Smart Mobile OS App Distribution Market extinguished Plaintiffs’
 5   freedom to choose between the Google Play Store and lower cost market alternatives that would have
 6   been available had Google not monopolized the market. Additionally, Plaintiffs was injured because
 7   Google’s establishment and maintenance of monopoly pricing has caused a reduction in the output
 8   and supply of apps compatible with licensable smart mobile OSs, which would have been more
 9   abundantly available in a competitive market. Plaintiffs has suffered and continues to suffer damages
10   and irreparable injury, and such damages and injury will not abate until an injunction ending Google’s
11   anticompetitive conduct issues.
12                                                     COUNT 2
13
                       Sherman Act § 1 Unreasonable Restraints of Trade Concerning The
14                       Licensable Smart Mobile OS App Distribution Market: OEMs
                                (Against all Defendants except Google Payment)
15
16           140.     Plaintiffs restate, re-allege, and incorporate by reference each of the allegations set
17   forth in the rest of this Complaint as if fully set forth herein.
18           141.     Defendants’ conduct violates §1 of the Sherman Act, which prohibits “[e]very contract,
19   combination in the form of trust or otherwise, or conspiracy, in restraint of trade or commerce among
20   the several States, or with foreign nations.” 15 U.S.C. § 1.
21           142.     Google has entered into agreements with OEMs that unreasonably restrict competition
22   in the Licensable Smart Mobile OS App Distribution Market. These include that MADA, which
23   conditions OEMs’ access to the Google Play Store, other essential Google services, and the Android
24   trademark on the OEM’s agreement to pre-install the Google Play Store and give premium placement
25   to that store.
26           143.     These agreements serve no legitimate or pro-competitive purpose that could justify
27   their anticompetitive effects, and thus unreasonably restrain competition in the Licensable Smart
28   Mobile OS App Distribution Market.

                                                           -34-
     CLASS ACTION COMPLAINT
     Case No.:
               Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 35 of 70




 1           144.    Google’s conduct affects a substantial volume of interstate as well as foreign
 2   commerce.
 3           145.    Google’s conduct has substantial anticompetitive effects, including increased prices
 4   and costs, reduced innovation and quality of service, and lowered output.
 5           146.    Plaintiffs was harmed by Defendants’ anticompetitive conduct in a manner that the
 6   antitrust laws were intended to prevent. They paid more for apps and/or in-app purchases than they
 7   would have paid in a competitive market. Plaintiffs was also injured because Google’s unlawful
 8   monopolization of the Licensable Smart Mobile OS App Distribution Market extinguished Plaintiffs’
 9   freedom to choose between the Google Play Store and lower cost market alternatives that would have
10   been available had Google not monopolized the market. Additionally, Plaintiffs was injured because
11   Google’s establishment and maintenance of monopoly pricing has caused a reduction in the output
12   and supply of apps compatible with licensable smart mobile OSs, which would have been more
13   abundantly available in a competitive market. Plaintiffs has suffered and continues to suffer damages
14   and irreparable injury, and such damages and injury will not abate until an injunction ending Google’s
15   anticompetitive conduct issues.
16
                                                       COUNT 3
17
18                    Sherman Act § 1 Unreasonable Restraints of Trade Concerning The
                         Licensable Smart Mobile OS App Distribution Market: DDA
19                             (Against all Defendants except Google Payment)
20
             147.    Plaintiffs restate, re-allege, and incorporate by reference each of the allegations set
21
     forth in the rest of this Complaint as if fully set forth herein.
22
             148.    Defendants’ conduct violates §1 of the Sherman Act, which prohibits “[e]very contract,
23
     combination in the form of trust or otherwise, or conspiracy, in restraint of trade or commerce among
24
     the several States, or with foreign nations.” 15 U.S.C. § 1.
25
             149.    Google forces app developers to enter its standardized DDA, including Developer
26
     Program Policies integrated into that Agreement, as a condition of their apps being distributed through
27
28

                                                           -35-
     CLASS ACTION COMPLAINT
     Case No.:
              Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 36 of 70




 1   the Google Play Store. These agreements unreasonably restrain competition in the Licensable Smart
 2   Mobile OS App Distribution Market.
 3          150.   Section 4.5 of the DDA provides that developers “may not use Google Play to distribute
 4   or make available any Product that has a purpose that facilitates the distribution of software
 5   applications and games for use on Android devices outside of Google Play.” Section 4.1 of the DDA
 6   requires that all developers “adhere” to Google’s Developer Program Policies. Under the guise of its
 7   so-called “Device and Network Abuse” Policy, Google prohibits developers from distributing apps
 8   that download executable code from a source other than Google Play. The DDA further reserves to
 9   Google the right to remove and disable any Android app that it determines violates either the DDA or
10   its Developer Program Policies and to terminate the app on these bases. (§§ 8.3, 10.3.) These
11   provisions prevent app developers from offering competing app stores through the Google Play Store,
12   even though there is no legitimate technological or other impediment to distributing a competing app
13   store through the Google Play Store.
14          151.   These agreements serve no legitimate or pro-competitive purpose that could justify
15   their anticompetitive effects, and thus unreasonably restrain competition in the Licensable Smart
16   Mobile OS App Distribution Market.
17          152.   Google’s conduct affects a substantial volume of interstate as well as foreign
18   commerce.
19          153.   Google’s conduct has substantial anticompetitive effects, including increased prices
20   and costs, reduced innovation and quality of service, and lowered output.
21          154.   Plaintiffs was harmed by Defendants’ anticompetitive conduct in a manner that the
22   antitrust laws were intended to prevent. They paid more for apps compatible with licensable smart
23   mobile OSs or in-app purchases than they would have paid in a competitive market. Plaintiffs was also
24   injured because Google’s unlawful monopolization of the Licensable Smart Mobile OS App
25   Distribution Market extinguished Plaintiffs’ freedom to choose between the Google Play Store and
26   lower cost market alternatives that would have been available had Google not monopolized the market.
27   Additionally, Plaintiffs was injured because Google’s establishment and maintenance of monopoly
28   pricing has caused a reduction in the output and supply of apps compatible with licensable smart

                                                       -36-
     CLASS ACTION COMPLAINT
     Case No.:
               Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 37 of 70




 1   mobile OSs, which would have been more abundantly available in a competitive market. Plaintiffs has
 2   suffered and continues to suffer damages and irreparable injury, and such damages and injury will not
 3   abate until an injunction ending Google’s anticompetitive conduct issues.
 4
                                                       COUNT 4
 5
 6                        Sherman Act § 2 Unlawful Monopolization and Monopoly
                       Maintenance in the Licensable Smart Mobile OS In-App Payment
 7                                           Processing Market
                                           (Against all Defendants)
 8
 9           155.    Plaintiffs restate, re-allege, and incorporate by reference each of the allegations set
10   forth in the rest of this Complaint as if fully set forth herein.
11           156.    Google’s conduct violates §2 of the Sherman Act, which prohibits the
12   “monopoliz[ation of] any part of the trade or commerce among the several States, or with foreign
13   nations.” 15 U.S.C. § 2.
14           157.    The Licensable Smart Mobile OS In-App Payment Processing Market is a valid
15   antitrust market. In the alternative, the Licensable Smart Mobile OS Games Payment Processing
16   Market is a valid antitrust market.
17           158.    Google holds monopoly power in the Licensable Smart Mobile OS In-App Payment
18   Processing Market and, in the alternative, in the Licensable Smart Mobile OS Games Payment
19   Processing Market.
20           159.    Google has unlawfully acquired monopoly power in these Markets, including through
21   the anticompetitive acts described herein. However Google initially acquired its monopoly, it has
22   unlawfully maintained its monopoly through the anticompetitive acts described herein.
23           160.    Google’s conduct affects a substantial volume of interstate as well as foreign
24   commerce.
25           161.    Google’s conduct has substantial anticompetitive effects, including increased prices
26   and costs, reduced innovation and quality of service, and lowered output.
27           162.    Plaintiffs was harmed by Defendants’ anticompetitive conduct in a manner that the
28   antitrust laws were intended to prevent. For example, they paid more for Android in-app purchases

                                                           -37-
     CLASS ACTION COMPLAINT
     Case No.:
               Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 38 of 70




 1   than they would have paid in a competitive market. Plaintiffs was also injured because Google’s
 2   unlawful monopolization of the Licensable Smart Mobile OS In-App Payment Processing Market has
 3   extinguished Plaintiffs’ freedom to choose between the Google Play Store and lower cost market
 4   alternatives that would have been available had Google not monopolized the market. Plaintiffs was
 5   further injured because Google’s establishment and maintenance of monopoly pricing has caused a
 6   reduction in the output and supply of in-app purchases, which would have been more abundantly
 7   available in a competitive market. Plaintiffs has suffered and continues to suffer damages and
 8   irreparable injury, and such damages and injury will not abate until an injunction ending Google’s
 9   anticompetitive conduct issues.
10
                                                       COUNT 5
11
12                      Sherman Act § 1 Unreasonable Restraints of Trade Concerning
                       Licensable Smart Mobile OS In-App Payment Processing Market
13                                       (Against all Defendants)
14
             163.    Plaintiffs restate, re-allege, and incorporate by reference each of the allegations set
15
     forth in the rest of this Complaint as if fully set forth herein.
16
             164.    Defendants’ conduct violates §1 of the Sherman Act, which prohibits “[e]very contract,
17
     combination in the form of trust or otherwise, or conspiracy, in restraint of trade or commerce among
18
     the several States, or with foreign nations.”
19
             165.    Google, except Google Payment, forces app developers to enter its standardized DDA,
20
     including Developer Program Policies integrated into that Agreement, as a condition of having their
21
     apps distributed through Google’s monopolized app store, Google Play Store. The relevant provisions
22
     of these agreements unreasonably restrain competition in the Licensable Smart Mobile OS In-App
23
     Payment Processing Market.
24
             166.    Section 3.2 of the DDA requires that Android app developers enter into a separate
25
     agreement with Google’s payment processor, Defendant Google Payment, in order to receive payment
26
     for apps and content distributed through the Google Play Store. This includes payments related to in-
27
     app purchases of digital content. Further, compliance with Google’s Developer Program Policies,
28

                                                           -38-
     CLASS ACTION COMPLAINT
     Case No.:
              Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 39 of 70




 1   which § 4.1 of the DDA makes obligatory, requires that apps distributed through the Google Play
 2   Store “use Google Play In-app Billing [offered by Google Payment] as the method of payment” for
 3   such in-app purchases. While Google’s Policies exclude certain types of transactions from this
 4   requirement, such as the purchase of solely “physical products” or of “digital content that may be
 5   consumed outside of the app itself,” Google expressly applies its anticompetitive mandate to every
 6   “game downloaded on Google Play” and to all purchased “game content.”
 7          167.   The challenged provisions serve no sufficient legitimate or pro-competitive purpose
 8   and unreasonably restrain competition in the Licensable Smart Mobile OS In-App Payment Processing
 9   Market and, in the alternative, the Licensable Smart Mobile OS Games Payment Processing Market.
10          168.   Defendants’ conduct affects a substantial volume of interstate as well as foreign
11   commerce.
12          169.   Defendants’ conduct has substantial anticompetitive effects, including increased prices
13   and costs, reduced innovation and quality of service, and lowered output.
14          170.   Plaintiffs was harmed by Defendants’ anticompetitive conduct in a manner that the
15   antitrust laws were intended to prevent. For example, they paid more for Android in-app purchases
16   than they would have paid in a competitive market. Plaintiffs was also injured because Google’s
17   unlawful monopolization of the Licensable Smart Mobile OS In-App Payment Processing Market has
18   extinguished Plaintiffs’ freedom to choose between the Google Play Store and lower cost market
19   alternatives that would have been available had Google not monopolized the market. Plaintiffs was
20   further injured because Google’s establishment and maintenance of monopoly pricing has caused a
21   reduction in the output and supply of in-app purchases, which would have been more abundantly
22   available in a competitive market. Plaintiffs has suffered and continues to suffer damages and
23   irreparable injury, and such damages and injury will not abate until an injunction ending Google’s
24   anticompetitive conduct issues.
25
26
27
28

                                                       -39-
     CLASS ACTION COMPLAINT
     Case No.:
               Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 40 of 70




                                                       COUNT 6
 1
 2                       Sherman Act § 1 Tying Google Play Store to Google Play Billing
                                           (Against all Defendants)
 3
 4           171.    Plaintiffs restate, re-allege, and incorporate by reference each of the allegations set
 5   forth in the rest of this Complaint as if fully set forth herein.
 6           172.    Defendants’ conduct violates Section 1 of the Sherman Act, which prohibits “[e]very
 7   contract, combination in the form of trust or otherwise, or conspiracy, in restraint of trade or commerce
 8   among the several States, or with foreign nations.” 15 U.S.C. § 1.
 9           173.    Google has unlawfully tied the Google Play Store to its in-app payment processor,
10   Google Play Billing, through its DDAs with app developers and its Developer Program Policies.
11           174.    Google wields significant economic power in the tying market, the Licensable Smart
12   Mobile OS App Distribution Market. With Google Play Store installed on nearly all licensable OS
13   devices and with it being responsible for over 90 percent of downloads on those devices, Google has
14   overwhelming market power. Google’s market power is further evidenced by its ability to extract
15   supra-competitive commissions on the sale of apps through the Google Play Store.
16           175.    Google only makes the Google Play Store available to those app developers who agree
17   to exclusively process all app-related payments (including in-app purchases) through Google Billing.
18   This tie is especially powerful and effective because Google simultaneously forecloses a developer’s
19   ability to use alternative app distribution channels, as described above. Taken together, Google’s
20   conduct effectively forces developers to use Google Billing.
21           176.    The tying product, licensable smart mobile OS app distribution, is distinct from the tied
22   product, licensable smart mobile OS in-app payment processing, because app developers have
23   alternative in-app payment processing options and would prefer to choose among them independently
24   of distribution. Google’s unlawful tying arrangement thus ties two separate products that are in
25   separate markets.
26           177.    Google’s conduct forecloses competition in the Licensable Smart Mobile OS In-App
27   Payment Processing Market, and, in the alternative, in the Licensable Smart Mobile OS Games
28   Payment Processing Market, affecting a substantial volume of commerce in these Markets.

                                                           -40-
     CLASS ACTION COMPLAINT
     Case No.:
               Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 41 of 70




 1           178.    Google has thus engaged in a per se illegal tying arrangement and the Court does not
 2   need to engage in a detailed assessment of the anticompetitive effects of Google’s conduct or its
 3   purported justifications.
 4           179.    In the alternative only, even if Google’s conduct does not constitute a per se illegal tie,
 5   a detailed analysis of Google’s tying arrangement would demonstrate that this arrangement violates
 6   the rule of reason and is illegal.
 7           180.    Plaintiffs was harmed by Defendants’ anticompetitive conduct in a manner that the
 8   antitrust laws were intended to prevent. For example, they paid more for apps that are compatible with
 9   licensable smart mobile OSs and in-app purchases than they would have paid in a competitive market.
10   Plaintiffs was also injured because Google’s unlawful monopolization of apps compatible with
11   licensable smart mobile OSs and in-app purchases aftermarket has extinguished Plaintiffs’ freedom to
12   choose between the Google Play Store and lower cost market alternatives that would have been
13   available had Google not monopolized the market. Plaintiffs was further injured because Google’s
14   establishment and maintenance of monopoly pricing has caused a reduction in the output and supply
15   of apps compatible with licensable smart mobile OSs and in-app purchases, which would have been
16   more abundantly available in a competitive market. Plaintiffs has suffered and continues to suffer
17   damages and irreparable injury, and such damages and injury will not abate until an injunction ending
18   Google’s anticompetitive conduct issues.
19
                                                      COUNT 7
20
21                    California Cartwright Act Unreasonable Restraints of Trade in The
                            Licensable Smart Mobile OS App Distribution Market
22                              (Against all Defendants except Google Payment)
23
             181.    Plaintiffs restate, re-allege, and incorporate by reference each preceding and
24
     succeeding allegation in the Complaint as if fully set forth herein.
25
             182.    Google’s acts and practices detailed above violate the Cartwright Act, Cal. Bus. & Prof.
26
     Code § 16700 et seq., which prohibits, inter alia, the combination of resources by two or more persons
27
     to restrain trade or commerce or to prevent market competition. See id. §§ 16720, 16726.
28

                                                          -41-
     CLASS ACTION COMPLAINT
     Case No.:
               Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 42 of 70




 1          183.    Under the Cartwright Act, a “combination” is formed when the anticompetitive conduct
 2   of a single firm coerces other market participants to involuntarily adhere to the anticompetitive
 3   scheme.
 4          184.    The Licensable Smart Mobile OS App Distribution Market is a relevant antitrust
 5   market.
 6          185.    Google has monopoly power in the foregoing market, as evidenced by its high market
 7   and its ability to charge a supracompetitive 30 percent commission on the purchase of all apps through
 8   the Google Play Store.
 9          186.    Google has executed agreements with OEMs that unreasonably restrict competition in
10   the foregoing market. Google entered into MADAs with OEMs that require OEMs to pre-install and
11   give premium placement to the Google Play Store. These agreements further prevent OEMs from
12   offering alternative app stores on Android mobile devices in any prominent visual positioning.
13          187.    Additionally, Google conditions distribution through the Google Play Store on entering
14   into the standardized DDA described above, including the Developer Program Policies integrated
15   therein. Through provisions in these agreements, Google forces app developers to submit to conditions
16   that unreasonably restrain competition in the Licensable Smart Mobile OS App Distribution Market.
17          188.    Section 4.5 of the DDA provides that developers “may not use Google Play to distribute
18   or make available any Product that has a purpose that facilitates the distribution of software
19   applications and games for use on Android devices outside of Google Play.” Section 4.1 of the DDA
20   requires that all developers “adhere” to Google’s Developer Program Policies. Under the guise of its
21   so-called “Device and Network Abuse Policy,” Google prohibits developers from distributing apps
22   that download executable code from a source other than Google Play. The DDA further reserves to
23   Google the right to remove and disable any Android app that it determines violates either the DDA or
24   its Developer Program Policies and to terminate the DDA on these bases. (§§ 8.3, 10.3.) These
25   provisions prevent app developers from offering competing app stores through the Google Play Store,
26   even though there is no legitimate technological or other impediment to distributing a competing app
27   store through the Google Play Store.
28

                                                       -42-
     CLASS ACTION COMPLAINT
     Case No.:
               Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 43 of 70




 1           189.    Google’s conduct has no legitimate or pro-competitive purpose or effect, and
 2   unreasonably restrains competition in the Licensable Smart Mobile OS App Distribution Market.
 3           190.    Google’s conduct and practices have substantial anticompetitive effects, including
 4   increased prices to consumers, reduced innovation, poorer customer service and lowered output.
 5           191.    It is appropriate to bring this action under the Cartwright Act because many of the
 6   illegal agreements were made in California and purport to be governed by California law, many
 7   affected consumers reside in California, Google has its principal place of business in California and
 8   overt acts in furtherance of Google’s anticompetitive scheme took place in California.
 9           192.    Plaintiffs was harmed by Defendants’ anticompetitive conduct in a manner that the
10   antitrust laws were intended to prevent. Plaintiffs paid supra-competitive prices for apps. Plaintiffs
11   was further deprived of the ability to choose between the Google Play Store and lower cost alternatives
12   that would have been available had Google not engaged in the misconduct challenged herein. Plaintiffs
13   has suffered and continue to suffer damages and irreparable injury, and such damages and injury will
14   not abate until an injunction is entered ending Google’s anticompetitive conduct.
15
                                                       COUNT 8
16
17                    California Cartwright Act Unreasonable Restraints of Trade in The
                            Licensable Smart Mobile OS App Distribution Market
18                              (Against all Defendants except Google Payment)
19
             193.    Plaintiffs restate, re-allege, and incorporate by reference each of the allegations set
20
     forth in the rest of this Complaint as if fully set forth herein.
21
             194.    Google’s acts and practices detailed above violate the Cartwright Act, Cal. Bus. & Prof.
22
     Code § 16700 et seq., which prohibits, inter alia, the combination of resources by two or more persons
23
     to restrain trade or commerce or to prevent market competition. See id. §§ 16720, 16726.
24
             195.    Under the Cartwright Act, a “combination” is formed when the anti-competitive
25
     conduct of a single firm coerces other market participants to involuntarily adhere to the anticompetitive
26
     scheme.
27
             196.    The Licensable Smart Mobile OS App Distribution Market is a valid antitrust market.
28

                                                           -43-
     CLASS ACTION COMPLAINT
     Case No.:
              Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 44 of 70




 1          197.    Google conditions distribution through the Google Play Store on entering into the
 2   standardized DDA described above, including the Developer Program Policies integrated therein.
 3   Through certain provisions in these agreements, Google forces app developers to submit to conditions
 4   that unreasonably restrain competition in the Licensable Smart Mobile OS App Distribution Market.
 5          198.    Section 4.5 of the DDA provides that developers “may not use Google Play to distribute
 6   or make available any Product that has a purpose that facilitates the distribution of software
 7   applications and games for use on Android devices outside of Google Play.” Section 4.1 of the DDA
 8   requires that all developers “adhere” to Google’s Developer Program Policies. Under the guise of its
 9   so-called “Device and Network Abuse” Policy, Google prohibits developers from distributing apps
10   that download executable code from a source other than Google Play. The DDA further reserves to
11   Google the right to remove and disable any Android app that it determines violates either the DDA or
12   its Developer Program Policies and to terminate the DDA on these bases. (§§ 8.3, 10.3.) These
13   provisions prevent app developers from offering competing app stores through the Google Play Store,
14   even though there is no legitimate technological or other impediment to distributing a competing app
15   store through the Google Play Store.
16          199.    These provisions have no legitimate or pro-competitive purpose or effect, and
17   unreasonably restrain competition in the Licensable Smart Mobile OS App Distribution Market.
18          200.    Google’s conduct and practices have substantial anticompetitive effects, including
19   increased prices and costs, reduced innovation, poorer customer service, and lowered output.
20          201.    It is appropriate to bring this action under the Cartwright Act because many of the
21   illegal agreements were made in California and purport to be governed by California law, many
22   affected consumers reside in California, Google has its principal place of business in California, and
23   overt acts in furtherance of Google’s anticompetitive scheme took place in California.
24          202.    Plaintiffs has been harmed by Defendants’ anticompetitive conduct in a manner that
25   the Cartwright Act was intended to prevent. For example, they paid more for apps compatible with
26   licensable smart mobile OSs or in-app purchases than they would have paid in a competitive market.
27   Plaintiffs has also been injured because Google’s unlawful monopolization of the Licensable Smart
28   Mobile OS App Distribution Market has extinguished Plaintiffs’ freedom to choose between the

                                                       -44-
     CLASS ACTION COMPLAINT
     Case No.:
               Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 45 of 70




 1   Google Play Store and lower cost market alternatives that would have been available had Google not
 2   monopolized the market. Plaintiffs has also been injured because Google’s establishment and
 3   maintenance of monopoly pricing has caused a reduction in the output and supply of apps compatible
 4   with licensable smart mobile OSs, which would have been more abundantly available in a competitive
 5   market. Plaintiffs has suffered and continue to suffer damages and irreparable injury, and such
 6   damages and injury will not abate until an injunction ending Google’s anticompetitive conduct issues.
 7
                                                       COUNT 9
 8
 9                      California Cartwright Act Unreasonable Restraints of Trade in
                       Licensable Smart Mobile OS In-App Payment Processing Market
10                                         (Against all Defendants)
11
             203.    Plaintiffs restate, re-allege, and incorporate by reference each of the allegations set
12
     forth in the rest of this Complaint as if fully set forth herein.
13
             204.    Google’s acts and practices detailed above violate the Cartwright Act, Cal. Bus. & Prof.
14
     Code § 16700 et seq., which prohibits, inter alia, the combination of resources by two or more persons
15
     to restrain trade or commerce or to prevent market competition. See id. §§ 16720, 16726.
16
             205.    Under the Cartwright Act, a “combination” is formed when the anticompetitive conduct
17
     of a single firm coerces other market participants to involuntarily adhere to the anticompetitive
18
     scheme.
19
             206.    The Licensable Smart Mobile OS App Distribution Market and Licensable Smart
20
     Mobile OS In-App Payment Processing Market, and, in the alternative, the Licensable Smart Mobile
21
     OS Games Payment Processing Market, are valid antitrust markets.
22
             207.    Google has monopoly power in the Licensable Smart Mobile OS In-App Payment
23
     Processing Market and, in the alternative, in the Licensable Smart Mobile OS Games Payment
24
     Processing Market.
25
             208.    Google conditions distribution through the Google Play Store on entering into the
26
     standardized DDA described above, including the Developer Program Policies integrated therein.
27
     Through certain provisions in these agreements, Google forces app developers to submit to conditions
28

                                                           -45-
     CLASS ACTION COMPLAINT
     Case No.:
               Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 46 of 70




 1   that unreasonably restrain competition in the Licensable Smart Mobile OS In-App Payment Processing
 2   Market.
 3          209.    Section 3.2 of the DDA requires that Android app developers enter into a separate
 4   agreement with Google’s payment processor, Defendant Google Payment, in order to receive payment
 5   for apps and content distributed through the Google Play Store. This includes payments related to in-
 6   app purchases of digital content. Further, compliance with Google’s Developer Program Policies,
 7   which § 4.1 of the DDA makes obligatory, requires that apps distributed through the Google Play
 8   Store “must use Google Play In-app Billing [offered by Google Payment] as the method of payment”
 9   for such in-app purchases. While Google’s Policies exclude certain types of transactions from this
10   requirement, such as the purchase of solely “physical products” or of “digital content that may be
11   consumed outside of the app itself,” Google expressly applies its anticompetitive mandate to every
12   “game downloaded on Google Play” and to all purchased “game content.”
13          210.    The challenged provisions serve no sufficient legitimate or pro-competitive purpose
14   and unreasonably restrain competition in the Licensable Smart Mobile OS In-App Payment Processing
15   Market and, in the alternative, the Licensable Smart Mobile OS Games Payment Processing Market.
16          211.    Defendants’ conduct affects a substantial volume of interstate as well as foreign
17   commerce.
18          212.    Defendants’ conduct has substantial anticompetitive effects, including increased prices
19   and costs, reduced innovation and quality of service, and lowered output.
20          213.    It is appropriate to bring this action under the Cartwright Act because many of the
21   illegal agreements were made in California and purport to be governed by California law, many
22   affected consumers reside in California, Google has its principal place of business in California and
23   overt acts in furtherance of Google’s anticompetitive scheme took place in California.
24          214.    Plaintiffs has been harmed by Defendants’ anticompetitive conduct in a manner that
25   the Cartwright Act was intended to prevent. For example, they paid more for in-app purchases than
26   they would have paid in a competitive market. Plaintiffs has also been injured because Google’s
27   unlawful monopolization of the Licensable Smart Mobile OS In-App Payment Processing Market has
28   extinguished Plaintiffs’ freedom to choose between the Google Play Store and lower cost market

                                                       -46-
     CLASS ACTION COMPLAINT
     Case No.:
               Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 47 of 70




 1   alternatives that would have been available had Google not monopolized the market. Plaintiffs has
 2   also been injured because Google’s establishment and maintenance of monopoly pricing has caused a
 3   reduction in the output and supply of Android in-app purchases, which would have been more
 4   abundantly available in a competitive market. Plaintiffs has suffered and continue to suffer damages
 5   and irreparable injury, and such damages and injury will not abate until an injunction ending Google’s
 6   anticompetitive conduct issues.
 7
                                                       COUNT 10
 8
 9                            California Cartwright Act Tying Google Play Store to
                                              Google Play Billing
10                                          (Against all Defendants)
11
             215.    Plaintiffs restate, re-allege, and incorporate by reference each of the allegations set
12
     forth in the rest of this Complaint as if fully set forth herein.
13
             216.    Google’s acts and practices detailed above violate the Cartwright Act, Cal. Bus. & Prof.
14
     Code § 16700 et seq., which prohibits, inter alia, the combination of resources by two or more persons
15
     to restrain trade or commerce, or to prevent market competition. See id. §§ 16720, 16726.
16
             217.    Under the Cartwright Act, a “combination” is formed when the anticompetitive conduct
17
     of a single firm coerces other market participants to involuntarily adhere to the anticompetitive
18
     scheme.
19
             218.    The Cartwright Act also makes it “unlawful for any person to lease or make a sale or
20
     contract for the sale of goods, merchandise, machinery, supplies, commodities for use within the State,
21
     or to fix a price charged therefor, or discount from, or rebate upon, such price, on the condition,
22
     agreement or understanding that the lessee or purchaser thereof shall not use or deal in the goods,
23
     merchandise, machinery, supplies, commodities, or services of a competitor or competitors of the
24
     lessor or seller, where the effect of such lease, sale, or contract for sale or such condition, agreement
25
     or understanding may be to substantially lessen competition or tend to create a monopoly in any line
26
     of trade or commerce in any section of the State.” Id. § 16727.
27
28

                                                           -47-
     CLASS ACTION COMPLAINT
     Case No.:
                Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 48 of 70




 1            219.     As detailed above, Google has unlawfully tied its in-app payment processor, Google
 2   Play Billing, to the Google Play Store through its DDAs with app developers and its Developer
 3   Program Policies.
 4            220.     Google has sufficient economic power in the tying market, the Licensable Smart
 5   Mobile OS App Distribution Market, to affect competition in the tied market, the Licensable Smart
 6   Mobile OS In-App Payment Processing Market. With Google Play Store installed on nearly all
 7   Android OS devices and over 90 percent of downloads on Android OS devices being performed by
 8   the Google Play Store, Google has overwhelming market power. Google’s market power is further
 9   evidenced by its ability to extract supra-competitive taxes on the sale of apps through the Google Play
10   Store.
11            221.     The availability of the Google Play Store for app distribution is conditioned on the app
12   developer accepting a second product, Google’s in-app payment processing services. Google’s
13   foreclosure of alternative app distribution channels forces developers to use Google’s in-app payment
14   processing services, which Google has expressly made a condition of reaching Android users through
15   its dominant Google Play Store.
16            222.     The tying product, the distribution of apps compatible with licensable smart mobile
17   OSs, is separate and distinct from the tied product, in-app payment processing compatible with
18   licensable smart mobile OSs, because app developers have alternative in-app payment processing
19   options and would prefer to choose among them independently of how an app compatible with
20   licensable smart mobile OSs is distributed. Google’s unlawful tying arrangement thus ties two separate
21   products that are in separate markets.
22            223.     Google’s conduct forecloses competition in the Licensable Smart Mobile OS In-App
23   Payment Processing Market and, in the alternative, in the Licensable Smart Mobile OS Games
24   Payment Processing Market, affecting a substantial volume of commerce in these Markets.
25            224.     Google has thus engaged in a per se tying arrangement and the Court does not need to
26   engage in a detailed assessment of the anticompetitive effects of Google’s conduct or its purported
27   justifications.
28

                                                           -48-
     CLASS ACTION COMPLAINT
     Case No.:
               Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 49 of 70




 1          225.    Even if Google’s conduct does not form a per se illegal tie, an assessment of the tying
 2   arrangement would demonstrate that it is unreasonable under the Cartwright Act and therefore illegal.
 3          226.    Google’s acts and practices detailed above unreasonably restrained trade in the
 4   Licensable Smart Mobile OS In-App Payment Processing Market and, in the alternative, in the
 5   Licensable Smart Mobile OS Games Payment Processing Market.
 6          227.    It is appropriate to bring this action under the Cartwright Act because many of the
 7   illegal agreements were made in California and purport to be governed by California law, many
 8   affected consumers reside in California, Google has its principal place of business in California and
 9   overt acts in furtherance of Google’s anticompetitive scheme took place in California.
10          228.    Plaintiffs has been harmed by Defendants’ anticompetitive conduct in a manner that
11   the Cartwright Act was intended to prevent. For example, they paid more for Android apps and in-app
12   purchases than they would have paid in a competitive market. Plaintiffs has also been injured because
13   Google’s unlawful monopolization of the Android apps and in-app purchases aftermarket has
14   extinguished Plaintiffs’ freedom to choose between the Google Play Store and lower cost market
15   alternatives that would have been available had Google not monopolized the market. Plaintiffs has
16   also been injured because Google’s establishment and maintenance of monopoly pricing has caused a
17   reduction in the output and supply of Android apps and in-app purchases, which would have been
18   more abundantly available in a competitive market. Plaintiffs has suffered and continue to suffer
19   damages and irreparable injury, and such damages and injury will not abate until an injunction ending
20   Google’s anticompetitive conduct issues.
21
                                                     COUNT 11
22
23                             ARIZONA UNIFORM STATE ANTITRUST ACT
                                    For Damages and Injunctive Relief
24                                       (Against all Defendants)
25
            229.    Plaintiffs restate, re-allege, and incorporate by reference each preceding and
26
     succeeding allegation in the Complaint as if fully set forth herein.
27
28

                                                         -49-
     CLASS ACTION COMPLAINT
     Case No.:
                 Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 50 of 70




 1             230.   Google’s acts and practices detailed above violate the Arizona Uniform State Antitrust
 2   Act, Ariz. Rev. Stat. § 44-1401, et seq., which prohibits, inter alia, combinations in restraint of, or to
 3   monopolize, trade or commerce, id. § 44-1402, and monopolization or attempted monopolization of
 4   trade or commerce for the purpose of excluding competition or controlling, fixing or maintaining
 5   prices, id. § 44-1403.
 6             231.   Google’s conduct and practices have substantial anticompetitive effects in Arizona,
 7   including increased prices to consumers, reduced innovation, poorer customer service, and lowered
 8   output.
 9             232.   Plaintiffs was harmed by Defendants’ anticompetitive conduct in a manner that the
10   antitrust laws were intended to prevent. For example, Plaintiffs paid supra-competitive prices for apps
11   and in-app purchases. Additionally, Plaintiffs was deprived of the ability to choose between the
12   Google Play Store and lower cost market alternatives that would have been available had Google not
13   engaged in the misconduct challenged herein. Plaintiffs has suffered and continue to suffer damages
14   and irreparable injury, and such damages and injury will not abate until an injunction is entered ending
15   Google’s anticompetitive conduct.
16
                                                     COUNT 12
17
18                               DISTRICT OF COLUMBIA ANTITRUST ACT
                                      For Damages and Injunctive Relief
19                                         (Against all Defendants)
20
               233.   Plaintiffs restate, re-allege, and incorporate by reference each preceding and
21
     succeeding allegation in the Complaint as if fully set forth herein.
22
               234.   Google’s acts and practices detailed above violate the District of Columbia Antitrust
23
     Act, D.C. Code § 28-4501, et seq., which prohibits, inter alia, combinations in restraint of, or to
24
     monopolize, trade or commerce, id. § 28-4502, and monopolization or attempted monopolization over
25
     any part of trade or commerce for the purpose of excluding competition or controlling, fixing or
26
     maintaining prices, id. § 28-4503.
27
28

                                                         -50-
     CLASS ACTION COMPLAINT
     Case No.:
                 Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 51 of 70




 1             235.   Google’s conduct and practices have substantial anticompetitive effects in the District
 2   of Columbia, including increased prices to consumers, reduced innovation, poorer customer service,
 3   and lowered output.
 4             236.   Plaintiffs was harmed by Defendants’ anticompetitive conduct in a manner that the
 5   antitrust laws were intended to prevent. For example, Plaintiffs paid supra-competitive prices for apps
 6   and in-app purchases. Additionally, Plaintiffs was deprived of the ability to choose between the
 7   Google Play Store and lower cost market alternatives that would have been available had Google not
 8   engaged in the misconduct challenged herein. Plaintiffs has suffered and continue to suffer damages
 9   and irreparable injury, and such damages and injury will not abate until an injunction is entered ending
10   Google’s anticompetitive conduct.
11
12                                                   COUNT 13
13
                                          ILLINOIS ANTITRUST ACT
14                                      For Damages and Injunctive Relief
                                             (Against all Defendants)
15
16             237.   Plaintiffs restate, re-allege, and incorporate by reference each preceding and
17   succeeding allegation in this Complaint as if fully set forth herein.
18             238.   Google’s acts and practices detailed above violate the Illinois Antitrust Act, 740 Ill.
19   Comp. Stat. 10/1, et seq., which prohibits, inter alia, combinations to restrain or monopolize trade or
20   commerce, and the monopolization or attempted monopolization of a market for the purpose of
21   excluding competition or of controlling, fixing, or maintaining prices, id. § 10/3.
22             239.   Google’s conduct and practices have substantial anticompetitive effects in Illinois,
23   including increased prices to consumers, reduced innovation, poorer customer service, and lowered
24   output.
25             240.   Plaintiffs was harmed by Defendants’ anticompetitive conduct in a manner that the
26   antitrust laws were intended to prevent. For example, Plaintiffs paid supra-competitive prices for apps
27   and in-app purchases. Additionally, Plaintiffs was deprived of the ability to choose between the
28   Google Play Store and lower cost market alternatives that would have been available had Google not

                                                         -51-
     CLASS ACTION COMPLAINT
     Case No.:
                 Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 52 of 70




 1   engaged in the misconduct challenged herein. Plaintiffs has suffered and continue to suffer damages
 2   and irreparable injury, and such damages and injury will not abate until an injunction is entered ending
 3   Google’s anticompetitive conduct.
 4
                                                     COUNT 14
 5
 6                                        IOWA COMPETITION LAW
                                        For Damages and Injunctive Relief
 7                                           (Against all Defendants)
 8
               241.   Plaintiffs restate, re-allege, and incorporate by reference each preceding and
 9
     succeeding allegation in the Complaint as if fully set forth herein.
10
               242.   Google’s acts and practices detailed above violate the Iowa Competition Law, Iowa
11
     Code § 553.1, et seq., which prohibits, inter alia, combinations to restrain or monopolize trade or
12
     commerce, id. § 553.4, and the monopolization or attempted monopolization of a market for the
13
     purpose of excluding competition or of controlling, fixing, or maintaining prices, id. § 553.5.
14
               243.   Google’s conduct and practices have substantial anticompetitive effects in Iowa,
15
     including increased prices to consumers, reduced innovation, poorer customer service, and lowered
16
     output.
17
               244.   Plaintiffs was harmed by Defendants’ anticompetitive conduct in a manner that the
18
     antitrust laws were intended to prevent. For example, Plaintiffs paid supra-competitive prices for apps
19
     and in-app purchases. Additionally, Plaintiffs was deprived of the ability to choose between the
20
     Google Play Store and lower cost market alternatives that would have been available had Google not
21
     engaged in the misconduct challenged herein. Plaintiffs has suffered and continue to suffer damages
22
     and irreparable injury, and such damages and injury will not abate until an injunction is entered ending
23
     Google’s anticompetitive conduct.
24
25
26
27
28

                                                         -52-
     CLASS ACTION COMPLAINT
     Case No.:
                 Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 53 of 70




                                                      COUNT 15
 1
 2                                  KANSAS RESTRAINT OF TRADE ACT
                                      For Damages and Injunctive Relief
 3                                         (Against all Defendants)
 4
               245.   Plaintiffs restate, re-allege, and incorporate by reference each preceding and
 5
     succeeding allegation in the Complaint as if fully set forth herein.
 6
               246.   Google’s acts and practices detailed above violate the Kansas Restraint of Trade Act,
 7
     Kan. Stat. § 50-101, et seq., which prohibits, inter alia, combinations to create or carry out restrictions
 8
     in trade or commerce, increase the price of merchandise, or prevent competition in the sale of
 9
     merchandise, id.
10
               247.   Google’s conduct and practices have substantial anticompetitive effects in Kansas,
11
     including increased prices to consumers, reduced innovation, poorer customer service, and lowered
12
     output.
13
               248.   Plaintiffs was harmed by Defendants’ anticompetitive conduct in a manner that the
14
     antitrust laws were intended to prevent. For example, Plaintiffs paid supra-competitive prices for apps
15
     and in-app purchases. Additionally, Plaintiffs was deprived of the ability to choose between the
16
     Google Play Store and lower cost market alternatives that would have been available had Google not
17
     engaged in the misconduct challenged herein. Plaintiffs has suffered and continue to suffer damages
18
     and irreparable injury, and such damages and injury will not abate until an injunction is entered ending
19
     Google’s anticompetitive conduct.
20
21                                                    COUNT 16
22
                               MAINE MONOPOLY & PROFITEERING LAWS
23                                  For Damages and Injunctive Relief
                                         (Against all Defendants)
24
25             249.   Plaintiffs restate, re-allege, and incorporate by reference each preceding and
26   succeeding allegation in the Complaint as if fully set forth herein.
27             250.   Google’s acts and practices detailed above violate Maine’s monopoly and profiteering
28   laws, Me. Rev. Stat. tit. 10, § 1101, et seq., which prohibit, inter alia, combinations in restraint of

                                                          -53-
     CLASS ACTION COMPLAINT
     Case No.:
                 Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 54 of 70




 1   trade or commerce, id., and the monopolization or attempted monopolization of any part of trade or
 2   commerce, id. § 1102.
 3             251.   Google’s conduct and practices have substantial anticompetitive effects in Maine,
 4   including increased prices to consumers, reduced innovation, poorer customer service, and lowered
 5   output.
 6             252.   Plaintiffs was harmed by Defendants’ anticompetitive conduct in a manner that the
 7   antitrust laws were intended to prevent. For example, Plaintiffs paid supra-competitive prices for apps
 8   and in-app purchases. Additionally, Plaintiffs was deprived of the ability to choose between the
 9   Google Play Store and lower cost market alternatives that would have been available had Google not
10   engaged in the misconduct challenged herein. Plaintiffs has suffered and continue to suffer damages
11   and irreparable injury, and such damages and injury will not abate until an injunction is entered ending
12   Google’s anticompetitive conduct.
13                                                   COUNT 17
14
                                        MARYLAND ANTITRUST LAWS
15                                      For Damages and Injunctive Relief
                                             (Against all Defendants)
16
17             253.   Plaintiffs restate, re-allege, and incorporate by reference each preceding and
18   succeeding allegation in the Complaint as if fully set forth herein.
19             254.   Google’s acts and practices detailed above violate Maryland’s antitrust laws, Md.
20   Code, Com. Law § 11-201, et seq., which prohibit, inter alia, combinations that unreasonably restrain
21   trade or commerce, id. § 11-204(a)(1), and the monopolization or attempted monopolization of any
22   part of the trade or commerce for the purpose of excluding competition or of controlling, fixing, or
23   maintaining prices in trade or commerce, id., § 11-204(a)(2).
24             255.   Google’s conduct and practices have substantial anticompetitive effects in Maryland,
25   including increased prices to consumers, reduced innovation, poorer customer service, and lowered
26   output.
27             256.   Plaintiffs was harmed by Defendants’ anticompetitive conduct in a manner that the
28   antitrust laws were intended to prevent. For example, Plaintiffs paid supra-competitive prices for apps

                                                         -54-
     CLASS ACTION COMPLAINT
     Case No.:
                 Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 55 of 70




 1   and in-app purchases. Additionally, Plaintiffs was deprived of the ability to choose between the
 2   Google Play Store and lower cost market alternatives that would have been available had Google not
 3   engaged in the misconduct challenged herein. Plaintiffs has suffered and continue to suffer damages
 4   and irreparable injury, and such damages and injury will not abate until an injunction is entered ending
 5   Google’s anticompetitive conduct.
 6
                                                     COUNT 18
 7
 8                                  MICHIGAN ANTITRUST REFORM ACT
                                       For Damages and Injunctive Relief
 9                                          (Against all Defendants)
10
               257.   Plaintiffs restate, re-allege, and incorporate by reference each preceding and
11
     succeeding allegation in the Complaint as if fully set forth herein.
12
               258.   Google’s acts and practices detailed above violate the Michigan Antitrust Reform Act,
13
     Mich. Comp. Laws § 445.771, et seq., which prohibits, inter alia, combinations in restraint of, or to
14
     monopolize, trade or commerce, id. § 445.772, and the establishment or attempted establishment of a
15
     monopoly of trade or commerce for the purpose of excluding or limiting competition or controlling,
16
     fixing, or maintaining prices, id. § 445.773.
17
               259.   Google’s conduct and practices have substantial anticompetitive effects in Michigan,
18
     including increased prices to consumers, reduced innovation, poorer customer service, and lowered
19
     output.
20
               260.   Plaintiffs was harmed by Defendants’ anticompetitive conduct in a manner that the
21
     antitrust laws were intended to prevent. For example, Plaintiffs paid supra-competitive prices for apps
22
     and in-app purchases. Additionally, Plaintiffs was deprived of the ability to choose between the
23
     Google Play Store and lower cost market alternatives that would have been available had Google not
24
     engaged in the misconduct challenged herein. Plaintiffs has suffered and continue to suffer damages
25
     and irreparable injury, and such damages and injury will not abate until an injunction is entered ending
26
     Google’s anticompetitive conduct.
27
28

                                                         -55-
     CLASS ACTION COMPLAINT
     Case No.:
                 Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 56 of 70




                                                     COUNT 19
 1
 2                                 MINNESOTA ANTITRUST LAW OF 1971
                                      For Damages and Injunctive Relief
 3                                         (Against all Defendants)
 4
               261.   Plaintiffs restate, re-allege, and incorporate by reference each preceding and
 5
     succeeding allegation in the Complaint as if fully set forth herein.
 6
               262.   Google’s acts and practices detailed above violate the Minnesota Antitrust Law of
 7
     1971, Minn. Stat. § 325D.49, et seq., which prohibits, inter alia, combinations in unreasonable
 8
     restraint of trade or commerce, id. § 325D.51, and the establishment or attempted establishment of a
 9
     monopoly over any part of trade or commerce for the purpose of affecting competition or controlling,
10
     fixing, or maintaining prices, id. § 325D.52.
11
               263.   Google’s conduct and practices have substantial anticompetitive effects in Minnesota,
12
     including increased prices to consumers, reduced innovation, poorer customer service, and lowered
13
     output.
14
               264.   Plaintiffs was harmed by Defendants’ anticompetitive conduct in a manner that the
15
     antitrust laws were intended to prevent. For example, Plaintiffs paid supra-competitive prices for apps
16
     and in-app purchases. Additionally, Plaintiffs was deprived of the ability to choose between the
17
     Google Play Store and lower cost market alternatives that would have been available had Google not
18
     engaged in the misconduct challenged herein. Plaintiffs has suffered and continue to suffer damages
19
     and irreparable injury, and such damages and injury will not abate until an injunction is entered ending
20
     Google’s anticompetitive conduct.
21
22
23
24
25
26
27
28

                                                         -56-
     CLASS ACTION COMPLAINT
     Case No.:
                 Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 57 of 70




                                                      COUNT 20
 1
 2                                      MISSISSIPPI ANTITRUST LAWS
                                        For Damages and Injunctive Relief
 3                                           (Against all Defendants)
 4
               265.   Plaintiffs restate, re-allege, and incorporate by reference each preceding and
 5
     succeeding allegation in the Complaint as if fully set forth herein.
 6
               266.   Google’s acts and practices detailed above violate Mississippi’s antitrust laws, Miss.
 7
     Code. § 75-21-1, et seq., which prohibit, inter alia, combinations inimical to the public welfare that
 8
     restrain trade, increase the price of a commodity, or reduce the production of a commodity, id.
 9
               267.   Google’s conduct and practices have substantial anticompetitive effects in Mississippi,
10
     including increased prices to consumers, reduced innovation, poorer customer service, and lowered
11
     output.
12
               268.   Plaintiffs was harmed by Defendants’ anticompetitive conduct in a manner that the
13
     antitrust laws were intended to prevent. For example, Plaintiffs paid supra-competitive prices for apps
14
     and in-app purchases. Additionally, Plaintiffs was deprived of the ability to choose between the
15
     Google Play Store and lower cost market alternatives that would have been available had Google not
16
     engaged in the misconduct challenged herein. Plaintiffs has suffered and continue to suffer damages
17
     and irreparable injury, and such damages and injury will not abate until an injunction is entered ending
18
     Google’s anticompetitive conduct.
19
20                                                    COUNT 21
21
                                            NEBRASKA JUNKIN ACT
22                                       For Damages and Injunctive Relief
                                              (Against all Defendants)
23
24             269.   Plaintiffs restate, re-allege, and incorporate by reference each preceding and
25   succeeding allegation in the Complaint as if fully set forth herein
26             270.   Google’s acts and practices detailed above violate the Junkin Act, Neb. Rev. Stat. § 59-
27   801, et seq., which prohibits, inter alia, the combination of resources by two or more persons to restrain
28

                                                          -57-
     CLASS ACTION COMPLAINT
     Case No.:
                 Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 58 of 70




 1   trade or commerce, id., and monopolization or attempted monopolization of any part of trade or
 2   commerce, id. § 59-802.
 3             271.   Google’s conduct and practices have substantial anticompetitive effects in Nebraska,
 4   including increased prices to consumers, reduced innovation, poorer customer service, and lowered
 5   output.
 6             272.   Plaintiffs was harmed by Defendants’ anticompetitive conduct in a manner that the
 7   antitrust laws were intended to prevent. For example, Plaintiffs paid supra-competitive prices for apps
 8   and in-app purchases. Additionally, Plaintiffs was deprived of the ability to choose between the
 9   Google Play Store and lower cost market alternatives that would have been available had Google not
10   engaged in the misconduct challenged herein. Plaintiffs has suffered and continue to suffer damages
11   and irreparable injury, and such damages and injury will not abate until an injunction is entered ending
12   Google’s anticompetitive conduct.
13
                                                     COUNT 22
14
15                               NEVADA UNFAIR TRADE PRACTICES ACT
                                     For Damages and Injunctive Relief
16                                        (Against all Defendants)
17
               273.   Plaintiffs restate, re-allege, and incorporate by reference each preceding and
18
     succeeding allegation in the Complaint as if fully set forth herein.
19
               274.   Google’s acts and practices detailed above violate the Nevada Unfair Trade Practices
20
     Act, Nev. Rev. Stat. § 598A.010, et seq., which prohibits, inter alia, the monopolization or attempted
21
     monopolization of any part of trade or commerce, id. § 598A.060.
22
               275.   Google’s conduct and practices have substantial anticompetitive effects in Nevada,
23
     including increased prices to consumers, reduced innovation, poorer customer service, and lowered
24
     output.
25
               276.   Plaintiffs was harmed by Defendants’ anticompetitive conduct in a manner that the
26
     antitrust laws were intended to prevent. For example, Plaintiffs paid supra-competitive prices for apps
27
     and in-app purchases. Additionally, Plaintiffs was deprived of the ability to choose between the
28

                                                         -58-
     CLASS ACTION COMPLAINT
     Case No.:
               Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 59 of 70




 1   Google Play Store and lower cost market alternatives that would have been available had Google not
 2   engaged in the misconduct challenged herein. Plaintiffs has suffered and continue to suffer damages
 3   and irreparable injury, and such damages and injury will not abate until an injunction is entered ending
 4   Google’s anticompetitive conduct.
 5
                                                     COUNT 23
 6
 7                         NEW HAMPSHIRE TRADE AND COMMERCE LAWS
                                  For Damages and Injunctive Relief
 8                                     (Against all Defendants)
 9
            277.    Plaintiffs restate, re-allege, and incorporate by reference each preceding and
10
     succeeding allegation in the Complaint as if fully set forth herein.
11
            278.    Google’s acts and practices detailed above violate New Hampshire’s trade and
12
     commerce laws, N.H. Rev. Stat. § 356:1, et seq., which prohibits, inter alia, contracts, combinations,
13
     or conspiracies in restraint of trade, id., § 356:2, and the establishment maintenance, or use of
14
     monopoly power, or any attempt to establish, maintain, or use monopoly power for the purpose of
15
     affecting competition or controlling, fixing, or maintaining prices. Id. § 356:3.
16
            279.    Google’s conduct and practices have substantial anticompetitive effects in New
17
     Hampshire, including increased prices to consumers, reduced innovation, poorer customer service,
18
     and lowered output.
19
            280.    Plaintiffs was harmed by Defendants’ anticompetitive conduct in a manner that the
20
     antitrust laws were intended to prevent. For example, Plaintiffs paid supra-competitive prices for apps
21
     and in-app purchases. Additionally, Plaintiffs was deprived of the ability to choose between the
22
     Google Play Store and lower cost market alternatives that would have been available had Google not
23
     engaged in the misconduct challenged herein. Plaintiffs has suffered and continue to suffer damages
24
     and irreparable injury, and such damages and injury will not abate until an injunction is entered ending
25
     Google’s anticompetitive conduct.
26
27
28

                                                         -59-
     CLASS ACTION COMPLAINT
     Case No.:
                 Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 60 of 70




                                                     COUNT 24
 1
 2                                      NEW MEXICO ANTITRUST ACT
                                        For Damages and Injunctive Relief
 3                                           (Against all Defendants)
 4
               281.   Plaintiffs restate, re-allege, and incorporate by reference each preceding and
 5
     succeeding allegation in the Complaint as if fully set forth herein.
 6
               282.   Google’s acts and practices detailed above violate the New Mexico Antitrust Act, N.M.
 7
     Stat. § 57-1-1, et seq., which prohibits, inter alia, the monopolization or attempted monopolization of
 8
     any part of trade or commerce, id. § 57-1-2, and combinations in restraint of trade or commerce, id. §
 9
     57-1-1.
10
               283.   Google’s conduct and practices have substantial anticompetitive effects in New
11
     Mexico, including increased prices to consumers, reduced innovation, poorer customer service, and
12
     lowered output.
13
               284.   Plaintiffs was harmed by Defendants’ anticompetitive conduct in a manner that the
14
     antitrust laws were intended to prevent. For example, Plaintiffs paid supra-competitive prices for apps
15
     and in-app purchases. Additionally, Plaintiffs was deprived of the ability to choose between the
16
     Google Play Store and lower cost market alternatives that would have been available had Google not
17
     engaged in the misconduct challenged herein. Plaintiffs has suffered and continue to suffer damages
18
     and irreparable injury, and such damages and injury will not abate until an injunction is entered ending
19
     Google’s anticompetitive conduct.
20
21                                                   COUNT 25
22
                                         NEW YORK DONNELLY ACT
23                                      For Damages and Injunctive Relief
                                             (Against all Defendants)
24
25             285.   Plaintiffs restate, re-allege, and incorporate by reference each preceding and
26   succeeding allegation in the Complaint as if fully set forth herein.
27
28

                                                         -60-
     CLASS ACTION COMPLAINT
     Case No.:
                 Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 61 of 70




 1             286.   Google’s acts and practices detailed above violate New York’s Donnelly Act, N.Y.
 2   Gen. Bus. Law § 340, et seq., which prohibits, inter alia, monopoly in the conduct of any business,
 3   trade or commerce or in the furnishing of any service, id. § 340.
 4             287.   Google’s conduct and practices have substantial anticompetitive effects in New York,
 5   including increased prices to consumers, reduced innovation, poorer customer service, and lowered
 6   output.
 7             288.   Plaintiffs was harmed by Defendants’ anticompetitive conduct in a manner that the
 8   antitrust laws were intended to prevent. For example, Plaintiffs paid supra-competitive prices for apps
 9   and in-app purchases. Additionally, Plaintiffs was deprived of the ability to choose between the
10   Google Play Store and lower cost market alternatives that would have been available had Google not
11   engaged in the misconduct challenged herein. Plaintiffs has suffered and continue to suffer damages
12   and irreparable injury, and such damages and injury will not abate until an injunction is entered ending
13   Google’s anticompetitive conduct.
14
                                                      COUNT 26
15
16                                  NORTH CAROLINA ANTITRUST LAWS
                                      For Damages and Injunctive Relief
17                                         (Against all Defendants)
18
               289.   Plaintiffs restate, re-allege, and incorporate by reference each preceding and
19
     succeeding allegation in the Complaint as if fully set forth herein.
20
               290.   Google’s acts and practices detailed above violate North Carolina’s antitrust laws, N.C.
21
     Gen. Stat. § 75-1, et seq., which prohibit, inter alia, combinations in restraint of trade or commerce,
22
     id. § 75-1, and the monopolization or attempted monopolization of any part of trade or commerce, id.
23
     § 75-2.1.
24
               291.   Google’s conduct and practices have substantial anticompetitive effects in North
25
     Carolina, including increased prices to consumers, reduced innovation, poorer customer service, and
26
     lowered output.
27
28

                                                          -61-
     CLASS ACTION COMPLAINT
     Case No.:
               Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 62 of 70




 1          292.    Plaintiffs was harmed by Defendants’ anticompetitive conduct in a manner that the
 2   antitrust laws were intended to prevent. For example, Plaintiffs paid supra-competitive prices for apps
 3   and in-app purchases. Additionally, Plaintiffs was deprived of the ability to choose between the
 4   Google Play Store and lower cost market alternatives that would have been available had Google not
 5   engaged in the misconduct challenged herein. Plaintiffs has suffered and continue to suffer damages
 6   and irreparable injury, and such damages and injury will not abate until an injunction is entered ending
 7   Google’s anticompetitive conduct.
 8
 9                                                   COUNT 27
10
                          NORTH DAKOTA UNIFORM STATE ANTITRUST ACT
11                                For Damages and Injunctive Relief
                                       (Against all Defendants)
12
13          293.    Plaintiffs restate, re-allege, and incorporate by reference each preceding and
14   succeeding allegation in the Complaint as if fully set forth herein.
15          294.    Google’s acts and practices detailed above violate the North Dakota Uniform State
16   Antitrust Act, N.D. Cent. Code § 51-08.1-01, et seq., which prohibits, inter alia, combinations in
17   restraint of, or to monopolize, trade or commerce, id. § 51-08.1-02, and the establishment,
18   maintenance, or use of a monopoly, or an attempt to establish a monopoly, of trade or commerce in a
19   relevant market by any person, for the purpose of excluding competition or controlling, fixing, or
20   maintaining prices, id. § 51-08.1-03.
21          295.    Google’s conduct and practices have substantial anticompetitive effects in North
22   Dakota, including increased prices to consumers, reduced innovation, poorer customer service, and
23   lowered output.
24          296.    Plaintiffs was harmed by Defendants’ anticompetitive conduct in a manner that the
25   antitrust laws were intended to prevent. For example, Plaintiffs paid supra-competitive prices for apps
26   and in-app purchases. Additionally, Plaintiffs was deprived of the ability to choose between the
27   Google Play Store and lower cost market alternatives that would have been available had Google not
28   engaged in the misconduct challenged herein. Plaintiffs has suffered and continue to suffer damages

                                                         -62-
     CLASS ACTION COMPLAINT
     Case No.:
                 Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 63 of 70




 1   and irreparable injury, and such damages and injury will not abate until an injunction is entered ending
 2   Google’s anticompetitive conduct.
 3
 4                                                   COUNT 28
 5
                                          OREGON ANTITRUST LAW
 6                                      For Damages and Injunctive Relief
                                             (Against all Defendants)
 7
 8             297.   Plaintiffs restate, re-allege, and incorporate by reference each preceding and
 9   succeeding allegation in the Complaint as if fully set forth herein.
10             298.   Google’s acts and practices detailed above violate the Oregon Antitrust Law, Or. Rev.
11   Stat. § 646.705, et seq., which prohibits, inter alia, combinations in restraint of trade or commerce, id.
12   § 646.725, and monopolization or attempted monopolization of any part of trade or commerce, id. §
13   646.730.
14             299.   Google’s conduct and practices have substantial anticompetitive effects in Oregon,
15   including increased prices to consumers, reduced innovation, poorer customer service, and lowered
16   output.
17             300.   Plaintiffs was harmed by Defendants’ anticompetitive conduct in a manner that the
18   antitrust laws were intended to prevent. For example, Plaintiffs paid supra-competitive prices for apps
19   and in-app purchases. Additionally, Plaintiffs was deprived of the ability to choose between the
20   Google Play Store and lower cost market alternatives that would have been available had Google not
21   engaged in the misconduct challenged herein. Plaintiffs has suffered and continue to suffer damages
22   and irreparable injury, and such damages and injury will not abate until an injunction is entered ending
23   Google’s anticompetitive conduct.
24
25
26
27
28

                                                         -63-
     CLASS ACTION COMPLAINT
     Case No.:
               Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 64 of 70




                                                     COUNT 29
 1
 2                                  SOUTH DAKOTA ANTITRUST LAWS
                                      For Damages and Injunctive Relief
 3                                         (Against all Defendants)
 4
            301.    Plaintiffs restate, re-allege, and incorporate by reference each preceding and
 5
     succeeding allegation in the Complaint as if fully set forth herein.
 6
            302.    Google’s acts and practices detailed above violate South Dakota’s antitrust laws, S.D.
 7
     Codified Laws § 37-1-3.1, et seq., which prohibit, inter alia, combinations in restraint of trade or
 8
     commerce, id., and monopolization or attempted monopolization of trade or commerce, id. § 37-1-3.2.
 9
            303.    Google’s conduct and practices have substantial anticompetitive effects in South
10
     Dakota, including increased prices to consumers, reduced innovation, poorer customer service, and
11
     lowered output.
12
            304.    Plaintiffs was harmed by Defendants’ anticompetitive conduct in a manner that the
13
     antitrust laws were intended to prevent. For example, Plaintiffs paid supra-competitive prices for apps
14
     and in-app purchases. Additionally, Plaintiffs was deprived of the ability to choose between the
15
     Google Play Store and lower cost market alternatives that would have been available had Google not
16
     engaged in the misconduct challenged herein. Plaintiffs has suffered and continue to suffer damages
17
     and irreparable injury, and such damages and injury will not abate until an injunction is entered ending
18
     Google’s anticompetitive conduct.
19
20
21                                                   COUNT 30
22                                  TENNESSEE TRADE PRACTICES ACT
23                                    For Damages and Injunctive Relief
                                           (Against all Defendants)
24
25          305.    Plaintiffs restate, re-allege, and incorporate by reference each preceding and

26   succeeding allegation in the Complaint as if fully set forth herein.

27          306.    Google’s acts and practices detailed above violate the Tennessee Trade Practices Act,

28   Tenn. Code § 47-25-101, et seq., which prohibits, inter alia, combinations designed, or which tend, to

                                                         -64-
     CLASS ACTION COMPLAINT
     Case No.:
                 Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 65 of 70




 1   advance, reduce, or control the price or the cost to the producer or the consumer of any such product
 2   or article, id.
 3             307.    Google’s conduct and practices have substantial anticompetitive effect in Tennessee,
 4   including increased prices to consumers, reduced innovation, poorer customer service, and lowered
 5   output.
 6             308.    Plaintiffs was harmed by Defendants’ anticompetitive conduct in a manner that the
 7   antitrust laws were intended to prevent. For example, Plaintiffs paid supra-competitive prices for apps
 8   and in-app purchases. Additionally, Plaintiffs was deprived of the ability to choose between the
 9   Google Play Store and lower cost market alternatives that would have been available had Google not
10   engaged in the misconduct challenged herein. Plaintiffs has suffered and continue to suffer damages
11   and irreparable injury, and such damages and injury will not abate until an injunction is entered ending
12   Google’s anticompetitive conduct.
13
                                                      COUNT 31
14
15                                           UTAH ANTITRUST ACT
                                         For Damages and Injunctive Relief
16                                            (Against all Defendants)
17
               309.    Plaintiffs restate, re-allege, and incorporate by reference each preceding and
18
     succeeding allegation in the Complaint as if fully set forth herein.
19
               310.    Google’s acts and practices detailed above violate the Utah Antitrust Act, Utah Code §
20
     76-10-3101, et seq., which prohibit, inter alia, combinations in restraint of trade or commerce, id. §
21
     7610-3104, and monopolization or attempted monopolization of any part of trade or commerce, id.
22
               311.    Google’s conduct and practices have substantial anticompetitive effect in Utah,
23
     including increased prices to consumers, reduced innovation, poorer customer service, and lowered
24
     output.
25
               312.    Plaintiffs was harmed by Defendants’ anticompetitive conduct in a manner that the
26
     antitrust laws were intended to prevent. For example, Plaintiffs paid supra-competitive prices for apps
27
     and in-app purchases. Additionally, Plaintiffs was deprived of the ability to choose between the
28

                                                          -65-
     CLASS ACTION COMPLAINT
     Case No.:
                 Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 66 of 70




 1   Google Play Store and lower cost market alternatives that would have been available had Google not
 2   engaged in the misconduct challenged herein. Plaintiffs has suffered and continue to suffer damages
 3   and irreparable injury, and such damages and injury will not abate until an injunction is entered ending
 4   Google’s anticompetitive conduct.
 5
                                                     COUNT 32
 6
 7                              VERMONT CONSUMER PROTECTION LAWS
                                    For Damages and Injunctive Relief
 8                                       (Against all Defendants)
 9
               313.   Plaintiffs restate, re-allege, and incorporate by reference each preceding and
10
     succeeding allegation in the Complaint as if fully set forth herein.
11
               314.   Google’s acts and practices detailed above violate Vermont’s consumer protection
12
     laws, Vt. Stat. tit. 9, § 2451, et seq., which prohibit, inter alia, all unfair methods of competition in
13
     commerce, id. § 2453.
14
               315.   Google’s conduct and practices have substantial anticompetitive effects in Vermont,
15
     including increased prices to consumers, reduced innovation, poorer customer service, and lowered
16
     output.
17
               316.   Plaintiffs was harmed by Defendants’ anticompetitive conduct in a manner that the
18
     antitrust laws were intended to prevent. For example, Plaintiffs paid supra-competitive prices for apps
19
     and in-app purchases. Additionally, Plaintiffs was deprived of the ability to choose between the
20
     Google Play Store and lower cost market alternatives that would have been available had Google not
21
     engaged in the misconduct challenged herein. Plaintiffs has suffered and continue to suffer damages
22
     and irreparable injury, and such damages and injury will not abate until an injunction is entered ending
23
     Google’s anticompetitive conduct.
24
25
26
27
28

                                                         -66-
     CLASS ACTION COMPLAINT
     Case No.:
               Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 67 of 70




                                                     COUNT 33
 1
 2                                    WEST VIRGINIA ANTITRUST ACT
                                       For Damages and Injunctive Relief
 3                                          (Against all Defendants)
 4
            317.    Plaintiffs restate, re-allege, and incorporate by reference each preceding and
 5
     succeeding allegation in this Complaint as if fully set forth herein.
 6
            318.    Google’s acts and practices detailed above violate West Virginia Antitrust Act, W. Va.
 7
     Code §§ 47-18-1–47-18-23, which prohibits, inter alia, combinations in restraint of trade or
 8
     commerce, id. § 47-18-3, and the monopolization or attempted monopolization of any part of trade or
 9
     commerce, id. § 47-18-4.
10
            319.    Google’s conduct and practices have substantial anticompetitive effects in West
11
     Virginia, including increased prices to consumers, reduced innovation, poorer customer service, and
12
     lowered output.
13
            320.    Plaintiffs was harmed by Defendants’ anticompetitive conduct in a manner that the
14
     antitrust laws were intended to prevent. For example, Plaintiffs paid supra-competitive prices for apps
15
     and in-app purchases. Additionally, Plaintiffs was deprived of the ability to choose between the
16
     Google Play Store and lower cost market alternatives that would have been available had Google not
17
     engaged in the misconduct challenged herein. Plaintiffs has suffered and continue to suffer damages
18
     and irreparable injury, and such damages and injury will not abate until an injunction is entered ending
19
     Google’s anticompetitive conduct.
20
21
22                                                   COUNT 34

23                                   WISCONSIN TRADE REGULATIONS
                                      For Damages and Injunctive Relief
24                                         (Against all Defendants)
25
            321.    Plaintiffs restate, re-allege, and incorporate by reference each preceding and
26
     succeeding allegation in the Complaint as if fully set forth herein.
27
28

                                                         -67-
     CLASS ACTION COMPLAINT
     Case No.:
               Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 68 of 70




 1          322.    Google’s acts and practices detailed above violate Wisconsin’s trade regulations, Wis.
 2   Stat. Ann. § 133.01, et seq., which prohibit, inter alia, combinations in restraint of trade or commerce,
 3   id. § 133.03, and monopolization or attempted monopolization of any part of trade or commerce, id.
 4   Google’s conduct and practices have substantial effects in Wisconsin, including increased prices to
 5   consumers, reduced innovation, poorer customer service, and lowered output.
 6          323.    Plaintiffs was harmed by Defendants’ anticompetitive conduct in a manner that the
 7   antitrust laws were intended to prevent. For example, Plaintiffs paid supra-competitive prices for apps
 8   and in-app purchases. Additionally, Plaintiffs was deprived of the ability to choose between the
 9   Google Play Store and lower cost market alternatives that would have been available had Google not
10   engaged in the misconduct challenged herein. Plaintiffs has suffered and continue to suffer damages
11   and irreparable injury, and such damages and injury will not abate until an injunction is entered ending
12   Google’s anticompetitive conduct.
13                                         PRAYER FOR RELIEF
14          WHEREFORE, Plaintiffs respectfully request that the Court enter judgment in favor of
15   Plaintiffs and against Defendants and order the following relief:
16          a. Certification of the action as a Class Action pursuant to Federal Rule of Civil
17              Procedure 23, and appointment of Plaintiffs as Class Representatives and their
18              counsel of record as Class Counsel;
19          b. Preliminarily and permanently enjoining Defendants from engaging in the
20              wrongful conduct alleged herein;
21          c. Declaring Defendants’ conduct unlawful under the statutes and causes of action
22              alleged herein;
23          d. Awarding Plaintiffs and the Class treble damages for injuries caused by
24              Defendants’ violations of the federal antitrust laws, California’s Cartwright
25              Act, the Arizona Uniform State Antitrust Act, the District of Columbia Antitrust
26              Act, the Hawaii antitrust laws, the Illinois Antitrust Act, the Iowa Competition
27              Law, the Kansas Restraint of Trade Act, Maine’s monopoly and profiteering
28              laws, Maryland’s antitrust laws, Massachusetts’ consumer protection laws, the

                                                         -68-
     CLASS ACTION COMPLAINT
     Case No.:
                Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 69 of 70




 1               Michigan Antitrust Reform Act, the Minnesota Antitrust Law of 1971, the
 2               Mississippi antitrust laws, Nebraska’s Junkin Act, the Nevada Unfair Trade
 3               Practices Act, the New Hampshire Consumer Protection Act, the New Mexico
 4               Antitrust Act, New York’s Donnelly Act, North Carolina’s antitrust laws, the
 5               North Dakota Uniform State Antitrust Act, the Oregon Antitrust Law, South
 6               Dakota’s antitrust laws, the Tennessee Trade Practices Act, the Utah Antitrust
 7               Act, Vermont’s consumer protection laws, the West Virginia Antitrust Act, and
 8               Wisconsin’s trade regulations; and other monetary relief, including
 9               prejudgment and post judgment interest, to the maximum extent permitted by
10               law;
11           e. Awarding Plaintiffs and the Class reasonable attorneys’ fees and costs; and
12           f. Granting such other and further relief as the Court may deem just and proper.
13                                      JURY TRIAL DEMANDED
14           Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a jury trial
15   of all issues so triable.
16
                                                          Respectfully Submitted,
17
18   Dated: October 21, 2020                              Elizabeth C. Pritzker
                                                          Elizabeth C. Pritzker (CA SBN: 146267)
19                                                        Jonathan K. Levine (CA SBN: 220289)
                                                          Bethany Caracuzzo (CA SBN: 190687)
20                                                        Caroline C. Corbitt (CA SBN: 305492)
21                                                        PRITZKER LEVINE LLP
                                                          1900 Powell Street, Suite 450
22                                                        Emeryville, CA 94608
                                                          Telephone: (415) 692-0772
23                                                        Facsimile: (415) 366-6110
24                                                        E-mail: ecp@pritzkerlevine.com;
                                                                  jkl@pritzkerlevine.com;
25                                                                bc@pritzkerlevine.com;
                                                                  ccc@pritzkerlevine.com
26
27                                                        Heidi M. Silton (pro hac vice forthcoming)
                                                          Justin R. Erickson (pro hac vice forthcoming)
28                                                        LOCKRIDGE GRINDAL NAUEN P.L.L.P.

                                                        -69-
     CLASS ACTION COMPLAINT
     Case No.:
            Case 3:20-cv-07379-SK Document 1 Filed 10/21/20 Page 70 of 70




                                             100 Washington Avenue South, Suite 2200
 1                                           Minneapolis, MN 55401
 2                                           Telephone: (612) 339-6900
                                             Facsimile: (612) 339-0981
 3                                           E-mail: hmsilton@locklaw.com
                                                     jrerickson@locklaw.com
 4
 5                                           Counsel for Plaintiffs and the Proposed Class

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           -70-
     CLASS ACTION COMPLAINT
     Case No.:
